ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_04_FR.txt. 64

OPINION INDIVIDUELLE DE SIR GERALD FITZMAURICE

[Traduction]
I

INTRODUCTION

1. Bien que j’aie voté, avec un certain regret d’ailleurs, dans le même
sens que la majorité des membres de la Cour, convenant avec eux qu’en
Pespèce la demande belge est irrecevable et cela essentiellement pour le
motif principal sur lequei se fonde l'arrêt — à savoir que lorsqu'un pré-
judice est causé à une société, seul le gouvernement dont relève la société
peut prima facie présenter une réclamation internationale — mon attitude
diffère quelque peu de la leur sur divers aspects de l’affaire, ainsi que je
voudrais l’indiquer. En particulier: a) je vais beaucoup plus loin que
l'arrêt quant aux limites que j’assignerais pour ma part au principe de
l’«hégémonie » de la société et du gouvernement dont elle relève; de plus,
b) si je me suis senti tenu de voter comme je l’ai fait, je n’en considère
pas moins comme peu satisfaisant un droit qui, dans son état actuel,
oblige la Cour à s’abstenir de se prononcer sur le fond de la demande
de la Belgique pour un motif relevant à vrai dire — du moins dans les
circonstances de l'affaire — d’un certain formalisme juridique.

2. Il y a en outre plusieurs questions particulières, qui ne sont pas
traitées dans l’arrêt de la Cour ou qui n’y sont qu’effleurées, sur lesquelles
je voudrais présenter certaines observations. Bien que ces observations
ne puissent avoir que le caractère d’obiter dicta sans posséder l'autorité
d’un jugement, les opinions qui émanent d’une manière ou d’une autre
d’une instance judiciaire constituent, tant qu’il ne sera pas possible
d’édicter, dans le domaine juridique international, des textes législatifs
exprès ayant un effet obligatoire direct, le principal moyen de préciser
et de développer le droit de façon quelque peu concrète. Je suis d'accord
avec l’ancien juge sir Hersch Lauterpacht ! pour estimer que les tribunaux
internationaux doivent avoir cette considération présente à l’esprit, ce
qui les met dans une situation différente de celle des tribunaux nationaux
pour ce qui est d'examiner, ou du moins de commenter, des aspects
dépassant la stricte ratio decidendi d’une affaire.

*

 

1 On trouvera les références et citations utiles dans les premiers paragraphes de
l'opinion individuelle émise par mon collègue M. Jessup dans la présente affaire;
je m’associe aux vues qu’il exprime à ce propos.

65
BARCELONA TRACTION (OP. IND. FITZMAURICE) 65

3. Je me propose d’indiquer, dans la partie suivante (IT) de la présente
opinion (par. 4-34), les critéres en vertu desquels je me suis cru obligé de
souscrire à la conclusion principale de la Cour, mais je le ferai en partant
de la thèse que certaines des considérations juridiques qui imposent cette
conclusion se révèlent, dans le domaine international, perdre toute valeur
pratique dès qu’on les applique à une situation qui sort de l’ordinaire.
Dans la partie qui vient ensuite (III, par. 35 et 36), j’énoncerai les conclu-
sions qu’il conviendrait, selon moi, de tirer de la deuxiéme partie quant
à la place à faire aux considérations d’équité dans le domaine juridique
international et à la nécessité croissante d’un système fondé sur l’équité
dans ce domaine. Dans les deux parties suivantes (IV et V), je me propose,
comme je l’ai dit au paragraphe 2, de formuler des observations sur un
certain nombre de questions (ayant également un caractére plus ou moins
préliminaire) qui, sans se rattacher au point particulier sur lequel repose
la décision de la Cour, figuraient dans la longue série des questions
débattues par les Parties et qui expliquent, ou pourraient expliquer,
le rejet individuel de la demande belge par certains membres de la Cour.
La quatriéme partie (par. 37-65) traitera de certains points se rapportant
a la nationalité des actionnaires de la société Barcelona Traction, et la
cinquiéme partie (par. 66-83) d’autres questions de caractére préliminaire,
à savoir la question de la compétence en matière de faillite et un aspect
particulier de la règle de l’épuisement des recours internes. Enfin, dans
la sixième et dernière partie (par. 84-90), je parlerai — ce sujet ayant
manifestement donné lieu à certains malentendus — de la conception
générale de la jonction des exceptions préliminaires au fond. J’ajouterai
pour finir une postface concernant la longueur de la procédure dans la
présente instance et dans d’autres affaires, ainsi que certaines questions
connexes.

IT

LA QUESTION DE LA QUALITÉ POUR AGIR? DE LA BELGIQUE

4. Si, comme je l’ai dit, je suis parvenu finalement à la même conclu-
sion que la Cour dans son arrêt, c’est par une voie différente. En particu-
lier, je ne me fonde pas, comme l’arrêt le fait dans une certaine mesure
(voir ses par. 33-36), sur des considérations qui figurent également en
assez bonne place dans l’argumentation des Parties et qui sont axées sur
la question de savoir envers qui, ou envers quelle entité, il existait en

2 Je suis à présent d'accord avec mon collègue M. Morelli pour estimer que la
question de savoir si la Belgique a le droit de présenter une réclamation pour le
compte des actionnaires de la société Barcelona Traction, dans la mesure où ceux-ci
sont belges, est en réalité une question de fond et non de capacité (le problème sous-
jacent étant de déterminer quels sont les droits des actionnaires eux-mêmes), mais
il est commode, pour mon propos immédiat, de considérer que c’est la qualité pour
agir du Gouvernement belge qui est en question.

66
BARCELONA TRACTION (OP. IND. FITZMAURICE) 66

l'espèce une obligation de ne pas agir de manière contraire au droit
international. Il ne me semble pas que ce soit 14 vraiment la question
qui se pose, dès lors qu’il s’agit non pas d’obligations conventionnelles
ni d’autres obligations particulières mais d’obligations découlant du
droit international général en matière de traitement des étrangers. Si dans
ce dernier domaine un Etat commet, soit directement soit par l’inter-
médiaire de ses services ou de ses autorités, un acte illicite, il viole le
droit international, qu'un autre Etat ait qualité ou non pour soulever
la question. Par exemple, s’il s’agit d’un individu, il se peut qu’il soit
apatride. Si, en la présente affaire, certains actes ont contrevenu au droit
international, ils ne sont en aucune manière légitimés ni ne perdent rien
de leur caractère illicite par le fait que le Canada n’a pas poursuivi
l'affaire (ou peut-être même ne pouvait pas la poursuivre *) ni parce que
l’on estime que la Belgique n’a pas qualité pour agir elle-même. De plus,
se demander à l'égard de quelle entité l'obligation existe n’est guère utile,
même pour déterminer qui a qualité pour agir, car il faudrait identifier
d’abord cette entité elle-même et Ia discussion risquerait de tourner en
rond.

5. La question importante et la seule pertinente est de savoir qui,
ou quelle entité, aurait éventuellement le droit de présenter une réclama-
tion à raison d’un préjudice causé aux actionnaires du fait du traitement
illicite de la société. Pour répondre à cette question, il est avant tout
nécessaire, puisqu'il s’agit d’une société et de ses actionnaires, de prendre
en considération la conception et la structure des sociétés dans leurs
systèmes d’origine, qui sont des systèmes de droit privé ou interne; il faut
en outre s’en tenir strictement au principe selon lequel quand, dans le
domaine juridique international, on est amené à utiliser des concepts de
droit privé ou à s’occuper d'institutions de droit privé, on ne doit pas
les déformer ou les traiter d’une manière qui ne soit pas conforme à leur
véritable nature, telle qu’elle ressort du système ou des systèmes qui les
ont créés. Cela dit, il est presque aussi important de ne pas oublier que
les conditions qui règnent dans le domaine international peuvent être
très différentes de celles de l’ordre interne et que l’application stricte de
règles pleinement justifiées pour celui-ci devient parfois moins défendable
lorsqu'on les transpose sur le plan international‘. En négligeant cette

3 Si l’on pense qu’il n’existait pas de lien effectif entre le Canada et la société
Barcelona Traction en vertu du principe posé dans l'affaire Nottebohm (voir ci-après
par. 26 à 32).

+ Je partage pleinement à cet égard les vues exprimées par lord McNair dans son
opinion en l'affaire du Statut international du Sud-Ouest africain (1950); parlant du
système de tutelle des Nations Unies, il a dit à cette occasion (C.LJ. Recueil 1950,
p. 148) que les institutions de droit privé ne pouvaient être importées telles quelles et
«en bloc » dans le domaine international et que les règles de droit privé ne pouvaient
être considérées, dans ce domaine, que comme des indications de principe et non
comme. des injonctions rigides. Cependant il n’est pas question, en l’espéce, que le
droit international crée une nouvelle institution internationale analogue à l'institution
de droit privé qui est la société anonyme. Cette dernière demeure une création du

67
BARCELONA TRACTION (OP. IND. FITZMAURICE) 67

précaution, on risque d'aboutir à la déformation contraire, en ce sens
que les restrictions ou atténuations à la règle prévues sur le plan interne
ne se retrouveront peut-être pas suffisamment sur le plan international,
d’où un certain nombre de paradoxes, anomalies et injustices.

6. C’est ce qui semble s’être produit, au niveau international, dans le
cas de la société. La société par actions, dans laquelle la responsabilité
des actionnaires est limitée, étant exclusivement une création du droit
privé, il est évident que le droit international est tenu en principe de
prendre la société telle qu’elle est, c’est-à-dire de reconnaître sa structure
de base telle qu’elle résulte des concepts de droit privé applicables * et de
lui donner effet. Une des caractéristiques fondamentales de la société est
qu'elle est dotée, en raison même de son caractère social, d’une person-
nalité distincte primant celle de ses éléments constitutifs — ies action-
naires —, d’où des distinctions soigneusement marquées entre le champ
d’action, les fonctions et les droits de la société en tant que telle, agissant
par l’intermédiaire de sa direction ou de son conseil d'administration,
et ceux de l’actionnaire. De toute évidence, il faut maintenir ces distinc-
tions sur le plan international, si l’on ne veut pas dénaturer complètement
la notion de société en tant que personne morale. Ainsi, de même qu'aucun
actionnaire n'a de recours devant les tribunaux nationaux lorsqu'un
acte dommageable ou une rupture de contrat sont commis au préjudice
de la société, et que seule cette dernière peut intenter une action par
l'intermédiaire de sa direction, à laquelle la décision appartient — décision
que d’une manière générale l’actionnaire doit accepter — , de même, si un
acte illicite préjudiciable à la société ou portant atteinte à ses droits se
produit sur le plan international, il n’appartient pas au gouvernement
de l’actionnaire mais en principe à celui de la seule société de présenter
une réclamation internationale ou d'engager une procédure judiciaire
internationale; la décision appartient à ce dernier gouvernement, décision
que là encore l’actionnaire étranger doit accepter, en ce sens que ni lui ni
son gouvernement ne peuvent exiger du gouvernement de la société qu'il
agisse (et encore moins l’y contraindre).

7. Dans un cas comme dans l’autre, peu importe que le tort fait à
la société rejaillisse ou «se répercute » sur l’actionnaire $, par exemple en

 

 

droit purement privé, que le droit international doit prendre dans l’état où il la
trouve. Ce contre quoi je m’éléve, dans la présente opinion, c’est le fait que le droit
international l'ait effectivement prise comme il l’a trouvée à certains égards mais non
à d’autres, introduisant ainsi une distorsion injustifiée.

5 Il est inévitable que ces concepts ne puissent être évoqués dans la présente
opinion qu’en des termes très généraux. Les détails varient d’un pays à l’autre et il
est possible que certaines indications ne soient pas valables ou soient sujettes à de
très fortes restrictions dans le cas de certains pays.

6 Supposons que, par la négligence coupable d’un tiers, les entrepôts de la société
brûlent; l’actionnaire risque de subir indirectement un grave préjudice mais il n’a
aucun recours: il ne s’agissait pas de son bien mais de celui de la société. Il en est de
même s’il est porté atteinte à son intérêt du fait de l’inexécution par un tiers d’un
contrat passé avec la société, car lui-même n’est pas partie au contrat. Il en va tout
autrement si l’acte incriminé est dirigé contre ses droits propres d’actionnaire ou

68
BARCELONA TRACTION (OP. IND. FITZMAURICE) 68

faisant baisser le cours de ses actions ou en réduisant les bénéfices de
la société — et par conséquent les dividendes — ou encore en rendant
(faute d'acheteurs) la cession des actions plus difficile; en effet, si l’action-
naire peut prétendre en droit à ce que ses actions ne soient pas annulées
ou confisquées sans indemnité, il n’a aucun titre à exiger qu’elles attei-
gnent un certain cours ou s’y maintiennent; et si l'actionnaire a le droit
de percevoir le dividende déclaré, il n’a nullement celui d’exiger qu’un
dividende soit déclaré ni (s’il l’est) qu’il soit de tel ou tel montant ’;
de même, s’il est en droit de disposer librement de ses actions 8, la loi ne
lui garantit ni un acheteur ni un prix.

8. Mais à ce stade il apparaît clairement que quelque chose ne va plus,
que l’analogie s'effondre parce que certaines restrictions ou modifica-
tions — certaines atténuations, pourrait-on dire — , qui sur le plan interne
s'appliquent à la situation décrite ci-dessus et viennent en quelque sorte
la tempérer, ne se retrouvent pas ou ne se retrouvent pas suffisamment
en l’état actuel du droit dans le domaine international; à ce niveau en
effet, l’actionnaire risque en pareil cas, et si l’on s’en tient à ce qui
semble être actuellement le droit, de n’avoir aucun moyen de protéger
ses intérêts, alors qu’il en va autrement sur le plan interne où le principe
de P«hégémonie» est équilibré par certains autres éléments qui font
contrepoids et dont on ne retrouve qu’en partie l’équivalent dans le droit
international existant (voir ci-après par. 11 et notes de bas de pages y
relatives).

9. Pour bien comprendre cette question, il est nécessaire de considérer
la justification rationnelle du « principe de l’hégémonie ». Celle-ci ne tient
pas seulement à Ja situation purement juridique qui résulte de la person-
nalité morale distincte de la société, ni au fait qu’en l’occurrence les
droits auxquels il est porté atteinte sont ceux de la société et non de
l’actionnaire, même si son porte-monnaie en souffre ou risque d’en
souffrir (voir ci-dessus par. 7 et note 6). Elle ne découle pas non plus
des considérations pratiques qui, du moins sur le plan interne, doivent
normalement exclure la possibilité d’une action distincte et indépendante
des actionnaires motivée par le traitement infligé par des tiers à la société
en tant que telle.

10. La véritable raison (extérieure au droit mais sous-jacente à celui-ci)

lèse directement ces droits — si, par exemple, on porte atteinte de façon illicite à son
droit de disposer librement de ses actions ou si des décisions régulièrement prises à
l'assemblée générale des actionnaires sont déclarées nulles et non avenues, etc.

7 Sauf bien entendu pour les diverses catégories de valeurs à intérêt fixe.

# En règle générale. En temps de guerre ou dans d’autres situations exception-
nelles, les propriétaires de certaines catégories de titres (par exemple ceux qui sont
libellés en une monnaie étrangère) peuvent en effet être tenus de les céder au gouver-
nement ou à la banque centrale, ou de ne les céder qu’à l’un ou à l’autre.

69
BARCELONA TRACTION (OP. IND. FITZMAURICE) 69

qui justifie que l’on dénie à l'actionnaire la possibilité d’agir lorsqu'il
y a atteinte aux droits de la société est que normalement il n’a pas besoin
de le faire. La société agira et, ce faisant, protégera automatiquement
non seulement ses propres intérêts mais aussi ceux des actionnaires. On
part donc de la double hypothèse que la société est capable d’agir et
qu’elle le fera, à moins d’avoir des raisons impérieuses de s’abstenir °
dans son propre intérêt et donc indirectement dans celui des actionnaires ;
la décision à prendre est une décision de politique générale, qui appartient
prima facie à la direction. (Or c’est précisément à ce point que l’on
commence à discerner une profonde différence entre la situation sur le
plan interne et la situation sur le plan international; en effet, si un gouver-
nement réfuse d'intervenir au nom d’une société de sa nationalité qui
a été lésée par un acte étranger illicite, ou s’il s’en abstient, ce sera pour
des raisons propres au gouvernement, non à la société 1°; et n’ayant
généralement rien à faire avec les intérêts de ladite société: ceux-ci
risquent en fait de se trouver encore plus gravement compromis par le
refus ou l’abstention du gouvernement, qui ne procurera à la société
aucun avantage éventuel ou à long terme et ne lui évitera aucun incon-
vénient, contrairement à ce qu’on pourrait attendre si la décision émanait
delle. Les mobiles sont entièrement distincts. Mais n’anticipons pas.)

11. L'idée que la société agira ou qu'elle aura de bonnes raisons de
n’en rien faire (raisons qui, finalement, seront aussi dans l'intérêt des
actionnaires) est également implicite dans l’axiome — qui peut s’exprimer
sous diverses formes et sur la vérité présumée duquel repose une si
grande part du droit applicable — que le sort de l’actionnaire est lié à celui
de la société; que sa fortune suit celle de la société, qu'ayant choisi de
partager le destin de la société il doit en accepter les conséquences, bonnes
ou mauvaises, tant qu’il n’aura pas rompu ses rapports avec la société, etc.
Cette idée a été fort bien exposée dans un ouvrage récent !!, où il est dit
que:

«Si, en principe, les actionnaires doivent subir le sort de la société,
c’est parce que la personne morale est un sujet de droit capable de
défendre par l’action sociale les intéréts que les actionnaires y ont
engagés ... ils prêtent à la personne morale une part de leur per-

 

° Parce que cela serait trop onéreux, ou par exemple parce que cela risquerait
d’avoir des répercussions inopportunes, de heurter certains intéréts puissants, de
géner la réalisation de quelque autre objectif, d’entrainer certaines révélations
embarrassantes, etc.

10 Ces raisons peuvent avoir un rapport avec le fond de la demande mais peuvent
tout aussi bien ne pas en avoir. Par exemple il est fort possible qu’un gouvernement
ne souhaite pas appuyer une réclamation privée contre un autre gouvernement avec
lequel il est en train de mener des négociations difficiles sur une question dont
l'importance nationale est primordiale. On pourrait citer beaucoup d’autres exemples
analogues.

H Paul De Visscher, «La protection diplomatique des personnes morales»,
Recueil des cours de I’ Académie de droit international de La Haye, 1961, tome 102,
p. 465.

70
BARCELONA TRACTION (OP. IND. FITZMAURICE) 70

sonnalité et de leurs droits dans le but d’en obtenir un rendement
accru et une protection plus efficace. Dès lors si telle est la justifica-
tion de l’unité de la personne morale, telle en est aussi la limite. »

La nature et la portée de cette limite sur le plan international seront
examinées plus loin. Dans les droits nationaux, elle revêt deux formes
principales, l’une externe et l’autre interne, cette dernière consistant
en la possibilité d’agir au sein de la société elle-même par la voie des
mécanismes et des procédures qui lui sont propres (voir ci-après, par. 12).
Pour ce qui est de la première limite, les systèmes de droit les plus
développés comportent des dispositions dont il a été dit, en termes très
généraux, qu'elles ont

«pour objet de protéger les intérêts des actionnaires lorsque les
dirigeants de la société font passer leurs propres intérêts avant ceux
de la société, et aussi de protéger les intérêts des actionnaires
minoritaires 1 »,

Ces dispositions varient évidemment suivant les pays mais, sans entrer
dans le détail, on peut dire qu’elles ont pour effet général de permettre
aux actionnaires ou bien d’intenter une action en leur propre nom contre
un tiers dans diverses circonstances (par exemple lorsqu'il y a eu fraude,

12 Beckett, « Diplomatic Claims in respect of Injuries to Companies», Trans-
actions af the Grotius Society, vol. 17, 1932, p. 193, note 7, citant (voir aussi p. 192)
les droits néerlandais, anglais, français et allemand. Beckett cite également un
passage de l’ouvrage Halsbury’s Laws of England. Dans le même passage tel qu’il
figure dans l'édition ultérieure de ce dernier ouvrage (1954), l’auteur, après avoir dit
que, normalement, seule la société — et non les actionnaires — peut intenter une
action contre un tiers, ajoute ceci:

« Toutefois, lorsque les personnes de qui on veut obtenir réparation détiennent
et contrôlent la majorité des actions, et ne permettent pas d’intenter une action
au nom de la société, des actionnaires réclamants peuvent intenter une action
en leur nom propre et pour le compte des autres, ce qu’ils peuvent fairé égale-
ment au cas où l'interdiction d’agir ainsi en justice aurait pour effet de per-
mettre à une société de ratifier par une résolution ordinaire une résolution
spéciale irrégulièrement adoptée. »

Voir aussi Mervyn Jones, « Claims on behalf of Nationals who are Shareholders in
Foreign Companies », dans British Year Book of International Law, vol. XXVI, 1949,
p. 232-234, citant les droits américain, autrichien, belge, anglais, français, italien,
norvégien, suédois et suisse. .

Voir en outre, pour ce qui est du droit allemand, « La personnalité morale et ses
limites », publiée par Pichon & Durand-Auzias pour l’Institut de droit comparé de
l'Université de Paris à la Librairie générale de droit et de jurisprudence, 1960,
p. 43-44 (auteur: M. Ulrich Drobnig); et ibid., p. 150, le commentaire suivant du
professeur J. M. Grossen concernant le droit suisse: «Il en existe heureusement
d’autres [des sanctions] qui ... permettent [aux actionnaires] de contraindre la
personne morale, plus exactement ses organes, à changer d’attitude. »

Pour les dispositions du même ordre qui existent en droit français, voir le par. 11 de
l'opinion individuelle de mon collègue M. Gros.

71
BARCELONA TRACTION (OP. IND. FITZMAURICE) 71

malversation ou négligence de la part de la direction ou lorsque celle-ci
refuse ou s’abstient à tort d’agir pour protéger les intérêts de la société),
ou bien d’engager une procédure contre la direction de la société pour
la contraindre à prendre les mesures voulues. Bref le droit interne
contient généralement certaines dispositions pour le cas où le postulat
fondamental d’après lequel la société agira — ce qui rendra superflue
l’action des actionnaires — cesse de se vérifier ¥.

12. L'autre possibilité que le droit privé accorde aux actionnaires
(ou du moins à une majorité d’actionnaires et même souvent à une
minorité), s’ils sont mécontents de la façon dont la société est gérée — par
exemple lorsque la direction s’abstient d’agir contre un tiers pour
protéger les intérêts de la société — consiste à agir de l’intérieur dans le
cadre de la société elle-même, en utilisant ses rouages normaux (assem-
blées générales, votes de résolutions, etc.) en vue d’influencer et, s’il le
faut, de changer la politique de la société ou même, en dernier ressort,
de modifier ou de remplacer la direction elle-même. Dans certains cas,
la reconstitution de la société offre une autre possibilité.

*

13. La question qui se pose maintenant est de savoir dans quelle
mesure ces limites que le droit met au pouvoir exclusif de la direction
en reconnaissant aux actionnaires un droit d’action indépendant se
retrouvent sur le plan international et viennent, de maniére correspon-
dante, y tempérer le principe du droit d’intervention exclusif du gouverne-
ment de la société en admettant une possibilité d’intervention de la part
de celui des actionnaires, méme quand c’est la société elle-méme qui a
été lésée et non, à strictement parler, les droits propres des actionnaires.

13 Outre le passage de l'ouvrage Halsbury’s Laws of England cité au premier
alinéa de la note 12 ci-dessus, les extraits suivants du même ouvrage indiquent
également quelle est la situation en droit anglais (loc. cit., p. 222-223). J’ai supprimé
les renvois aux notes:

«458. Droits des membres considérés collectivement et prévus par la législation.
Les membres d’une société ont collectivement des droits prévus par la législation
dont certains peuvent être exercés à la majorité simple, tel le droit d’adopter
des résolutions aux assemblées prévues par les statuts; d’autres droits peuvent
être exercés à la majorité qualifiée, par exemple, en cas de reconstitution de la
société, d’autres, enfin, peuvent être exercés par une minorité, par exemple le
droit de demander la convocation d’une assemblée d’actionnaires ou de de-
mander au Board of Trade de désigner un inspecteur aux fins d’une enquête sur
les affaires de la société ou encore, lorsqu'elle s’estime opprimée, de demander
réparation aux tribunaux.

Les droits prévus par la législation ne peuvent être ni supprimés ni modifiés
par aucune disposition, quelle qu’elle soit, des statuts [de la société]. »

«461. Droits en vertu du droit général. Parmi les droits reconnus aux membres
d’une société par le droit général figure celui … d’empécher les membres du
conseil d’administration d’abuser des pouvoirs de la société, d’abuser de leurs
propres pouvoirs ou d’agir inéquitablement vis-à-vis des membres de la société. »

72
BARCELONA TRACTION (OP. IND. FITZMAURICE) 72

Cette question doit être posée car, s’il est inadmissible que le droit inter-
national fausse la structure de la société (notion qui relève essentielle-
ment du droit privé) en ne tirant pas toutes les conséquences qui découlent
logiquement de la personnalité propre de cette dernière, distincte de celle
des actionnaires, il serait tout aussi injuste — et ce serait la fausser tout
autant — de ne pas donner effet en droit international aux limitations
dont ce principe s'accompagne dans le système même que l’on cherche
à appliquer mutatis mutandis sur le plan international. Bref, cette applica-
tion doit être intégrale et non partielle. Mais est-elle vraiment intégrale?
ou bien n’est-on pas dans un cas où le droit international, tout en préten-
dant se fonder sur les aspects pertinents du droit interne et s’en inspirer,
ne le fait que dans une certaine mesure seulement, s’écartant de ce droit
au point précis où il permet aux actionnaires, dans certaines circons-
tances, d’obliger la direction de la société à agir?

14. En réalité il semble qu’il n’y ait qu’un seul type de situation où
l'intervention du gouvernement d'actionnaires étrangers soit plus ou
moins nettement admise: quand la société intéressée a la nationalité +
de l'Etat responsable des actes ou du dommage dont il est fait grief et
quand ceux-ci, ou les conséquences qui en découlent, sont de nature à
mettre la société dans l’incapacité de facto de protéger ses intérêts et,
partant, ceux des actionnaires !. Il est évident que, dans les cas de ce
genre, aucune intervention ni réclamation pour le compte de la société
elle-même ne saurait par hypothèse être possible sur le plan international
puisque, d’une part, il s’agit d’une société nationale et non étrangère
et que, d’autre part, l’autorité à laquelle la société devrait pouvoir
s’adresser pour obtenir appui ou protection est précisément l’auteur du
préjudice. Par conséquent, ce qui arrive en l’occurrence ce n’est pas
tellement que la règle normale d'intervention par le gouvernement de
la société, pour le compte de la seule société, devient inapplicable, mais
qu'elle perd toute pertinence et toute signification. La personne morale
étant devenue impuissante et incapable d’agir utilement, les actionnaires
viennent en quelque sorte se substituer à la direction pour assurer la
protection des intérêts de la société par tous les moyens légaux qui leur
sont ouverts. Si certains actionnaires sont de nationalité étrangère, l’un

1* Pour mon propos, je pars du principe qu’une société a la nationalité du pays
où elle s’est constituée, et que c’est le droit de ce pays qui régit son statut et ses
activités. Mais voir ci-après, par. 33 et 34.

15 Si le préjudice causé à la société ou l’inexécution d’un contrat passé avec elle
est le fait, non d’une autre personne privée mais de l’administration, le même
principe s'applique: seule la société peut intenter une action en justice, pour autant
que la loi nationale admette la responsabilité judiciaire de l’État. Si toutefois,
comme dans l'affaire El Triunfo (Nations Unies, Recueil des sentences arbitrales,
vol. XV, p. 464), les mesures prises par les autorités contre la société ont pour effet
de la paralyser complétement, les actionnaires peuvent agir et, s’ils ne parviennent
pas à obtenir réparation des tribunaux nationaux et sont de nationalité étrangère,
ils peuvent — selon la thèse considérée ici comme étant désormais plus ou moins
généralement admise — faire appel à l’aide et à l'intervention de leur gouvernement.

73
BARCELONA TRACTION (OP. IND. FIFZMAURICE) 73

de ces moyens consiste à solliciter l'intervention de leur gouvernement,
ce qui doit être considéré comme admissible dans ces conditions. A ce
propos, l'auteur cité © au paragraphe 11 poursuit en ces termes:

«Ti en découle nécessairement que si la justification rationnelle de
la fechnique de la personnalité morale vient à s’écrouler par le fait
même de l'Etat dont le droit régit le statut et l’allégeance de la
personne morale, la personnalité morale n’est plus qu’une fiction
vide de tout sens, dans laquelle il ne faut plus voir qu’un faisceau
de droits individuels. »

15. Si pertinentes que soient ces considérations de principe, divers
motifs ont été allégués pour contester la validité de cette exception, ou
restriction, à la règle qui refuse au gouvernement de PEtat national des
actionnaires le droit d'intervenir à raison d’atteintes portées à la société.
On nous dit par exemple que ce type d'intervention au nom d'actionnaires
étrangers ne devrait être autorisé que lorsque la société est elle aussi
essentiellement étrangère par sa gestion et son contrôle, ainsi que par la
nature des intérêts qu’elle recouvre, et lorsque sa nationalité locale ne
résulte pas du fait qu’elle s’est volontairement constituée dans le pays
mais lui a été imposée par le gouvernement de celui-ci ou par une disposi-
tion de sa législation locale comme condition préalable à l’exercice de son
activité dans le pays ou à l’octroi d'une concession. En pareil cas, nous
dit-on, la nationalité de la société est une nationalité artificielle qui ne
correspond pas aux réalités sous-jacentes et c’est pour cette raison (mais
pour cette raison seulement) que fe gouvernement local ne devrait pas pou-
voir opposer l’obstacle de sa nationalité qu’il a sctemment vaulu interposer
entre lui-même et ces réalités, peut-être dans le dessein exprès d’empécher
une intervention étrangère. Mais, ajoute-t-on, quand la nationalité locate
a été délibérément choisie par la société, il n’y 2 aucune raison de prévoir
une semblable dérogation à la règle fondementale de Fanonymat.

16. Ji est vrai que c’est dans ces cas de nationalité locale « imposée »
que des situations propres à inciter les actionnaires étrangers de la saciété
à faire appel à l'intervention de leur gouvernement ont le plus de chances
de se produire. Néanmoins aucune raison de principe suffisante ne paraît
rendre cette distinction nécessaire. Le fait de ta constitution locale de fa
société, le capital étant aux mains d'étrangers, reste le même dans les
deux cas, quels que soient les motifs ou les procédés employés. D’ailleurs
les raisons qui incitent les intérêts étrangers à chercher ou non à se
revêtir de la nationalité locale ne sont pas toujours faciles à déméler: ces
raisons peuvent être très complexes. Il ne serait pas exact non plus de dire
que des sociétés à forte participation étrangère, contrôlées principalement
de l'étranger, ne demandent jamais volontairement à se constituer d’après
la loi du pays: en fait elles le font souvent et cette attitude peut être dictée

16 Lae. cit. dans la note LI ci-dessus.

74
BARCELONA TRACTION (OP. IND. FITZMAURICE) 74

par des motifs commerciaux valables. Pourtant en pratique elles sont
tout aussi sujettes à être considérées dans le pays comme foncièrement
étrangères et à y être en butte à des mesures qui peuvent les empêcher
d'agir par elles-mêmes en tant que sociétés.

17. Une autre objection qui a été avancée est que, pour autant que
la doctrine reconnaissant un droit d'intervention pour le compte des
actionnaires étrangers d’une société constituée localement, qui n’est pas
en mesure d’agir par elle-même ou qui a été mise dans l’impossibilité
de le faire, puisse s’appuyer sur un certain nombre de précédents tirés
de la jurisprudence internationale, un examen attentif des affaires
invoquées révèle que la « société » en cause avait généralement le caractère
d’une firme, d’un partnership ou d’un type d'association analogue, plutôt
que d’une véritable société ayant une personnalité distincte de celle de
ses membres. Partant, objecte-t-on, dans la mesure où les associés ont
été autorisés à introduire une réclamation et où leur gouvernement a
été admis à appuyer celle-ci, leur action concernait un préjudice causé
à des droits stricto sensu, d’un caractère bien défini, leur appartenant
en propre au sein de l’association, et non pas aux droits de l’association
en tant que telle. Dans les cas où en revanche, nous dit-on, il s'agissait
vraiment d’une société ayant la personnalité morale, la capacité de
réclamer au nom des actionnaires résultait des dispositions expresses d’un
traité, d’une convention ou du compromis saisissant le tribunal, et par
conséquent ces cas ne sauraient être cités comme impliquant la recon-
naissance d’un principe général de droit autorisant de telles réclamations.

18. U est peut-être vrai que le fondement exact d’un certain nombre
des décisions en question n’est pas très facile à déterminer avec précision
et qu'il prête à d’abondantes controverses, comme l’ont amplement
démontré les procédures écrite et orale des deux phases de la présente
affaire. La place me fait défaut ici pour une analyse approfondie — qui
n’est d’ailleurs pas nécessaire, car les considérations de principe invoquées
dans certains des paragraphes précédents de la présente opinion, qui
sont fondées sur des analogies avec le droit interne, sont en elles-même
tout à fait suffisantes pour justifier la doctrine reconnaissant un droit
d'intervention en faveur d'actionnaires qui « se substituent » à une société
de nationalité locale, moribonde ou incapable, en vue de protéger ses
intérêts et les leurs.

19. Je suis donc d’avis que les deux paragraphes suivants, extraits
de la source citée plus haut !7, rendent exactement compte de la situation
sur le plan juridique:

« En définitive, pour apprécier la recevabilité de la protection des
actionnaires, il faut s’attacher essentiellement à l’idée de leffectivité
de la personne morale. Il importe peu que, selon les critères du droit
interne, la personne morale subsiste ou non. Même lorsqu'elle
subsiste, le juge international peut admettre la protection diplomati-

17 Loc. cit. dans la note 11 ci-dessus, à la p. 477.

75
BARCELONA TRACTION (OP. IND. FITZMAURICE) 75

que des actionnaires, dès l’instant où il constate en fait que le dom-
mage causé à la personne morale a eu pour effet de paralyser ou de
stériliser l'effet utile que la technique de la personnalité morale
devait normalement produire au profit des actionnaires.

Dans ce cas, dit-on, le juge international, qui n’est pas lié par les
critères du droit interne, « perce le voile corporatif». Il serait plus
exact de dire qu’il constate l’absence de toute personnalité effective,
l'absence de tout intermédiaire valable entre les actionnaires et les
droits lésés. »

Ces deux paragraphes décrivent pratiquement trait pour trait — même
si ce n’est que dans les grandes lignes — Ja situation de la société Barcelona
Traction, qui, tout en continuant officiellement d’exister 3°, a été, en ce
qui concerne ses opérations en Espagne, entièrement paralysée et mise
dans l'impossibilité de poursuivre fa moindre activité utile — situation que,
du côté espagnol, on n’a pas seulement reconnue, maïs sur laquelle, à des
fins particulières, on a beaucoup insisté. En effet la société a été réduite
à une telle impuissance que, privée de tous ses avoirs et de toutes ses
sources de revenus en Espagne, elle ne pouvait plus se procurer les
moyens financiers d’assurer sa défense; et ce sont les actionnaires qui
ont dû les lui fournir, ces actionnaires à qui Espagne conteste aujourd’hui
le droit d’invoquer la protection diplomatique de leur gouvernement.

20. C’est pourquoi, si la société avait été constituée non pas selon le
droit canadien mais selon le droit espagnol, je n’aurais eu aucune hésita-
tion à soutenir qu’une réclamation présentée par la Belgique au nom
des actionnaires belges de la société était recevable; en vérité, une des
ironies du sort en la présente affaire, et non la seule '°, tient au fait que
le Gouvernement belge eût été en bien meilleure posture, quant à la
recevabilité de sa demande, si la société avait été espagnole au.lieu d’être
canadienne.

18 Je partage l’opinion exprimée dans le passage qui vient d’être cité, selon la-
quelle la survie toute théorique de fa société ne modifie en rien les réalités de la
situation. Toutefois (et paradoxalement) la position belge aurait été plus forte si les
événements qui se sont déroulés en Espagne avaient non seulement entraîné 1’« his-
panisation » de l’entreprise en Espagne, mais aussi imposé la liquidation de la Bar-
celona Traction elle-même, car dans ce cas il aurait été bien plus difficile de pré-
tendre, comme on l’a fait en invoquant la fiction du maintien en vie de la société, que
seul le Gouvernement canadien était en droit d’introduire une réclamation.

1 Voir la note précédente. On peut également penser (voir l’opinion individuelle
de mon collègue M. Gros, par. 12) que la société se serait mieux trouvée d’une
expropriation ou d’une nationalisation avouée et sans fard de son entreprise en
Espagne, accompagnée d’une indemnisation adéquate, que de la procédure de la
faillite. Toutefois cela aurait dépendu de la nature et du montant de l’indemnité.

76
BARCELONA TRACTION (OP. IND. FITZMAURICE) 76

21. La nationalité canadienne de la société doit-elle donc faire écarter
la demande belge? Dans l’état actuel du droit, il semblerait que oui.
Il convient cependant à ce propos d'examiner un certain nombre de points
afin de montrer pourquoi, si cette conclusion est valable sur la base du
droit existant, ce droit lui-même, dans son état actuel, n’est pas satis-
faisant à cet égard.

22. Le premier point est celui-ci: il résulte logiquement des considéra-
tions formulées dans les paragraphes 5 à 13 ci-dessus que si sur Je plan
interne les actionnaires ont une possibilité de recours dans certaines
circonstances bien que prima facie ce soit la situation de la société et non
(directement) la leur qui soit en jeu, le droit d’intervenir et de présenter
une réclamation devrait être reconnu dans des circonstances correspon-
dantes sur le plan international au gouvernement des actionnaires. Un cas
de ce genre a déjà été examiné ci-dessus dans les paragraphes 14 à 20:
la société n'existe plus, ou bien elle est paralysée, et il ne peut être question
que son gouvernement intervienne ou présente une réclamation car c’est
Jui-même qui est fautif, si faute il y a eu. De même, si l’on veut que le
droit international reste fidèle à la conception de la société et, dans le
traitement qu’il lui réserve sur le plan international, donne pleinement
effet à ses éléments essentiels, il faut qu’il prenne en considération le cas
où le gouvernement de la société — qui n’est pas l’auteur du préjudice
(mais n’est pas non plus le gouvernement de la majorité des actionnai-
res) — refuse ou s’abstient d’agir pour des raisons qui le concernent et qui
sont entièrement étrangères aux intérêts de la société (voir ci-dessus par. 10),
alors même qu’il est ou semble être fondé en droit à le faire et que les
intérêts de la société l’exigent. De même que sur le plan interne semblable
refus ou abstention de la part de la direction de la société donnerait
normalement aux actionnaires le droit d’agir — soit (à supposer que
l'élément de dol ou de faute existe) en assignant devant les tribunaux la
direction ou le tiers auteur de l’acte dommageable ou de la rupture de
contrat, soit en mettant en mouvement les mécanismes internes de la
société —- de méme, sur le plan international, la non-intervention du
gouvernement de la société devrait donner au gouvernement des action-
naires le droit d’agir (et il est clair qu’on pourrait trouver les moyens
de résoudre les difficultés pratiques qui se poseraient au cas où le gouver-
nement de la société changerait ultérieurement d’attitude, si seulement
les juristes voulaient bien s’en donner la peine; j’estime, à ce propos,
que les paragraphes 94 à 98 de l’arrêt de la Cour accordent trop d’impor-
tance à ce problème).

23. En fait le droit international n’ouvre pas cette possibilité à l’heure
actuelle, sauf à la rigueur dans un cas, celui où le gouvernement de la
société n’a pas en fait la capacité juridique nécessaire pour agir (voir à ce
sujet par. 26 à 32 ci-après). Les raisons de cette insuffisance, car c’en
est une, sont peut-être parfaitement compréhensibles; il n’en reste pas
moins que le droit international est à cet égard un sytsème sous-développé
par rapport au droit privé et qu’il n’offre pas les recours nécessaires pour

77
BARCELONA TRACTION (OP. IND. FITZMAURICE) 77

protéger sur Je plan international les intéréts non seulement des action-
naires mais aussi de la société elle-méme. Quelles sont ces raisons? C’est
évidemment qu’un gouvernement ne se trouve pas dans la même situation
qu’une société et ne peut pas être soumis aux mêmes contraintes. La direc-
tion d’une société a des devoirs, non seulement envers la société mais
aussi envers les actionnaires, et elle est tenue d’agir au mieux des intérêts
de la première et par conséquent aussi des seconds, après avoir mûrement
évalué ces intérêts compte tenu de tous les éléments d’information.
Un gouvernement n’a pas les mêmes devoirs. Il est parfaitement libre,
pour des raisons de politique générale, de ne tenir aucun compte des
intérêts de la société, voire d’agir d’une manière qu’il sait leur être con-
traire; et, s’il le fait, on ne possède contre lui aucun recours international
analogue à ceux qu’on pourrait exercer contre la direction d’une société
qui se comporterait de la même façon sur ie plan interne. A l'échelon
international, il n’existe aucun moyen d’intenter une action contre un
gouvernement qui refuse d'intervenir au nom de l’un de ses nationaux
ou de l’une de ses sociétés nationales ou d’appuyer leur réclamation * et
l’on ne saurait voir dans ce refus la violation d’une quelconque obligation
du droit international général. Bien entendu, il est encore moins possible
de changer ou de remplacer un gouvernement qui refuse ou s’abstient
d'agir, alors que sur le plan interne les actionnaires ont la possibilité de
le faire pour ce qui est de Ja direction de la société.

24. De tout cela, on tire 4 présent prétexte pour dire, comme le droit le
fait actuellement, que, sile gouvernement de la société n’agit pas, aucun
autre ne peut le faire. On devrait plutôt y voir une raison d’aboutir précisé-
ment à la conclusion inverse. Tout en reconnaissant que le gouvernement
national de ja société ne peut jamais être mis en demeure d'intervenir
et que les motifs qu’il a de ne pas le faire ne sauraient étre mis en question,
même s’ils ne concernent en rien le fond de la demande, une règle qui
répondrait 4 des préoccupations plus éclairées disposerait simplement
qu’en pareil cas le gouvernement des actionnaires a le droit d’agir — en
particulier si, comme il arrive souvent, c’est seulement parce que les
actionnaires sont principalement étrangers que le gouvernement de la

20 Théoriquement, Je droit interne du pays intéressé pourrait alors prévoir une
voie de recours contre le gouvernement, et une action politique serait éventuellement
possible. Mais cela ne changerait rien, ni dans un cas ni dans l’autre, au problème
essentiel.

21 Je ne suis guère ébranlé par la remarque faite à divers propos, selon laquelle
l'existence d’une participation majoritaire massive place la Belgique dans une
situation particulière alors que, dans d’autres cas, on pourrait se trouver en présence
d’actionnaires étrangers de plusieurs nationalités et, par suite, de demandes multiples,
Cette remarque ne s'applique qu’au quantum de la réparation qui serait due aux
divers gouvernements et, une fois que l’on aurait admis le principe de réclamations
au nom des actionnaires en de semblables circonstances, il ne serait pas difficile de
trouver ensuite les moyens d'éviter la multiplicité des procédures, car c’est cela qui
importe.

78
BARCELONA TRACTION (OP. IND. FITZMAURICE) 78

société estime qu'il n'existe pas un intérêt national suffisant pour justifier
une intervention de sa part ©. Dans son état actuel, le droit repose sur
l’idée que le gouvernement de la société possède non pas simplement
un droit prima facie (ce qui serait compréhensible), mais un droit exclusif
(ce qui ne l’est pas). Il n’y a aucune raison de principe pour que, si le
titulaire présumé d’un droit d'action s’abstient de l’exercer, une autre
partie qui a peut-être en fait un intérêt matériel plus important dans
l'affaire ne puisse se substituer à lui si le droit en dispose ainsi. Il pourrait
certes y avoir des difficultés pratiques; mais cela ne constitue pas une
objection sérieuse en l’absence d’obstacle tenant à une nécessité intrinsèque
du droit. Qu’un système prévoyant de la sorte un double titre à agir, l’un
primaire, l’autre secondaire (ou latent), puisse fonctionner à condition
d’être convenablement réglementé, les possibilités d'action reconnues à
cet égard aux actionnaires sur le plan interne et qui ont été décrites plus
haut semblent bien le démontrer.

25. Il faut par conséquent considérer que le droit international est im-
parfait et sous-développé dans ce domaine car, alors qu’il retient la règle
de l’«hégémonie » de la société et de son gouvernement, il n'offre pas les
garanties et les solutions de rechange que le droit privé a instituées pour
empêcher que l’hégémonie de la direction de la société ne conduise à des
abus. Plus exactement, ce que prescrit le droit et que la Cour ratifie donc
nécessairement dans son arrêt (voir les par. 66-68, 77-83 et 93 de ce
dernier), c’est une sorte de «politique de l’autruche » consistant à éluder
la difficulté en se cachant la tête dans les sables de la fiction: tant que le
gouvernement de la société a théoriquement la possibilité d’agir (aussi
peu réelle soit-elle), aucun autre gouvernement n’est habilité à le faire.
Ainsi le droit autorise ce gouvernement à agiter éternellement devant
l'actionnaire étranger la carotte d’une protection hypothétique qui ne
sera jamais exercée et invite le malheureux affamé à s’en contenter car,
s’il est vrai qu'il ne lui sera jamais permis de la manger, du moins restera-
t-elle toujours offerte à sa contemplation 73! Certes le droit international
doit accepter le fait qu’on ne peut ni obliger un gouvernement 4 agir ni

22 Telle est ou telle a été la politique bien arrétée d’un certain nombre de gouver-
nements. Je ne suis pas convaincu par l’argument selon lequel les personnes qui
achètent des actions de sociétés dont la nationalité est autre que la leur doivent
être réputées savoir que ce risque existe. A mon avis, cela ne change rien à la question
de principe.

23 Ou comme la nymphe poursuivie par l’éphébe figé aux flancs d’un vase grec
qui inspira à Keats sa célèbre Ode à une urne grecque (deuxième strophe, vers 7 à 10
— traduction Laffay):

«Amant hardi, jamais, jamais tu n’auras son baiser,

Si prés du but pourtant; mais ne t’afflige pas;

Elle ne pourra se flétrir, encore que tu ne-gofites pas ton bonheur.
A jamais tu I’aimeras et toujours elle sera belle! »

79
BARCELONA TRACTION (OP. IND. FITZMAURICE) 79

le changer. Mais il n’a pas à accepter comme un fait (et encore moins à
édicter positivement) que malgré cela aucun autre gouvernement n’est
jamais fondé à agir — que la carotte doit être agitée pour l'éternité et
jamais mangée ou que la belle, toujours poursuivie, restera perpétuelle-
ment hors d’atteinte (voir la note 23).

oF
* *

L'affaire Nottebohm

26. Il reste cependant un point d’un ordre tout a fait différent, qui est
à mon avis le plus important de ceux que soulève la question de la qualité
pour agir de la Belgique: quelle serait la situation si, au lieu d’avoir
simplement abandonné l’affaire, le Canada se trouvait en fait dans l’im-
possibilité de poursuivre son action, en raison d’une incapacité juridique
créée par le droit international lui-même qui le priverait du droit d’agir?
C’est en effet une chose de voir le droit proclamer, pour le motif qu’un
gouvernement aurait un droit d’action exclusif, que, même si le gouver-
nement en question n’exerce pas ce droit, aucun autre n’est habilité à le
faire. Une telle position est peut-être regrettable, pour les raisons que
j'ai indiquées; elle est du moins défendable. Mais ce serait une autre
chose, et totalement inadmissible, que le droit confère un droit particulier
tout en frappant le gouvernement qui en a la jouissance d’une incapacité
de l’exercer dans certaines circonstances, et qu’ensuite, lorsque ces cir-
constances apparaissent et que l'incapacité joue, l’on maintienne la règle
de l’exclusivité et l’incapacité qui en découle pour les gouvernements
d’autres parties dont l'intérêt est indéniable. L’arrêt adopte implicitement
cette attitude car une partie importante de son texte (voir le paragraphe
précédent) repose sur l’idée que, tant qu’il demeure possible au gouverne-
ment dont relève la société de présenter une réclamation (et cela qu’il le
fasse ou non), les actionnaires ne sont pas privés, en droit du moins, de
toute perspective de protection.

27. Ces considérations revêtent une importance toute particulière si
l’on songe à ce que serait en l’espèce le motif d’une éventuelle incapacité
du Canada, à savoir — si l’on se fonde sur certaines décisions antérieures
et sur divers autres facteurs  — qu’il n'existait pas entre le Gouverne-
ment canadien et la Barcelona Traction de lien suffisamment étroit pour
donner à ce gouvernement un intérêt pouvant motiver une action judi-
ciaire. En outre un élément essentiel à faire entrer en ligne de compte serait
précisément l’absence d’actionnaires canadiens ou de participation cana-

24 En particulier, la décision de la Cour dans l'affaire Nottebohm (fond) (C.LJ.
Recueil 1955, p. 4 et suiv.) et le rapport de la commission d’arbitrage dans l'affaire
de l’'I’m Alone (Nations Unies, Recueil des sentences arbitrales, vol. Ill, p. 1614).
Le même genre de considérations s'applique à l’utilisation de pavillons de com-
plaisance ou de prétendus sièges sociaux qui ne sont rien d’autre qu’une adresse et
une boîte aux lettres. etc.

80
BARCELONA TRACTION (OP. IND. FITZMAURICE) 80

dienne au capital-actions de la société et le fait que la majeure partie des
actions était aux mains de Belges. A mon avis, l’incapacité du Gouverne-
ment canadien, du moins si elle est fondée sur ces motifs, doit en logique
et en droit impliquer ipso facto la capacité juridique du gouvernement
des actionnaires dont le statut.non canadien a entraîné cette incapacité.

28. Vu l’importance de cette question et par conséquent la possibilité
d’appliquer éventuellement à la situation du Canada Ja décision rendue
par la Cour en l'affaire Nottebohm*, ce qui aurait manifestement pu
avoir une influence sur l'issue de toute cette partie de l’affaire, je considère
qu'il n’aurait pas fallu écarter ladite question pour le motif qu'aucune
des Parties n’a contesté l’existence d’un droit d'intervention et de récla-
mation pour le Canada. A mon avis, dans l'exercice de la faculté qu’a la
Cour d’agir d'office, les Parties auraient dû être invitées à développer
” leurs thèses sur ce point et il aurait fallu essayer d’obtenir que le Gouver-
nement canadien intervienne, au titre de l’article 62 du Statut de la Cour,
pour que ses vues soient connues. Si pour diverses raisons pratiques il
n’avait pas été possible de le faire durant le cours normal de la procédure
orale, les Parties auraient dû, à mon avis, être invitées à revenir ultérieure-
ment plaider cet aspect, éventuellement après un certain délai destiné à
permettre un échange de vues écrit. Cela n’a pas été fait; or l'arrêt (voir
par. 70 et, d’une manière générale, par. 70-76) non seulement évoque la
question mais encore indique la raison pour laquelle la Cour n’a pas cru
devoir prendre en considération l'affaire Nottebohm: l’absence d’une
véritable analogie entre les deux situations, celle de l’affaire Nottebohm
et celle de la présente espèce. En même temps la Cour conclut en fait, de
façon positive, qu’il existe entre le Canada et la Barcelona Traction un
lien suffisant pour que le Canada puisse présenter une réclamation s’il
le désire et elle parvient à cette conclusion sans examiner les contre-
arguments que l'affaire Nottebohm pourrait fournir. Dans ces conditions,
et sans essayer moi-même de trancher la question au fond, je me sens
obligé de dire pourquoi la décision rendue en l'affaire Nottebohm a in-
contestablement un rapport avec cette question, qui est l’une des grandes
questions sur lesquelles porte l’arrêt de la Cour, et pourquoi il existe en
réalité une analogie frappante entre les deux affaires, de sorte qu’on
pourrait très bien considérer que le principe de la décision Nottebohm
s’applique fort bien à la situation présente.

29. Dans l’affaire Nottebohm, dans laquelle le Liechtenstein était de-
mandeur contre le Guatemala, les trois motifs principaux sur lesquels la
Cour s’est fondée pour conclure que le Liechtenstein n’avait pas la
capacité voulue pour présenter une réclamation au nom de M. Nottebohm
ont été les suivants:

i) la nationalité liechtensteinoise que M. Nottebohm — jusque-là
ressortissant allemand — avait acquise par naturalisation im-

25 Voir la référence dans la note 24 ci-dessus.

81
BARCELONA TRACTION (OP. IND. FITZMAURICE) 81

médiatement après le déclenchement de la guerre en 1939 était
purement artificielle, en ce sens que M. Nottebohm n'était pas
animé par un désir réel de s’identifier avec le Liechtenstein et
son destin, mais qu’il avait le dessein d’essayer de se dépouiller
de son caractère ennemi en acquérant un statut neutre:

ii) par sa résidence, son domicile et ses affaires, il était en fait rat-
taché au Guatemala;

ili) c'était précisément contre le Guatemala que la demande était
présentée.

Vu ces circonstances, la Cour a conclu que, bien que M. Nottebohm eût
incontestablement la nationalité liechtensteinoise au regard de la loi du
Liechtenstein, cette nationalité ne pouvait être considérée comme con-
férant à cet Etat le droit de présenter une réclamation pour son compte
contre le Guatemala #. En d’autres termes, que la réclamation de M. Not-
tebohm n'était pas «opposable » au Guatemala à la requête du Liechten-
stein, ce qui signifiait que ce dernier Etat, dans les circonstances particu-
lières de Pespéce, n’avait pas qualité pour agir.

30. Si l’on appliquait ces critères à l’affaire de la Barcelona Traction,
des arguments très solides permettraient de soutenir que l’on est en pré-
sence d’un contexte similaire et même presque identique: la société s’est
constituée au Canada non pas pour y faire des affaires (au contraire)
mais en raison de certains avantages, fiscaux notamment, que cette
situation pouvait lui procurer; la totalité de l’entreprise de la société se
trouvait en Espagne où, par l’intermédiaire de ses filiales, se déroulaient
toutes ses activités, aucune n'étant exercée ailleurs; enfin, c’est précisé-
ment contre Espagne que le Gouvernement canadien présenterait sa
réclamation s’il décidait d’intervenir. L’analogie est véritablement frap-
pante; si l’on ajoute à cela, dans le cas de la Barcelona Traction, la situa-
tion des actionnaires — à savoir qu’ils n'étaient pas canadiens, ce qui
rend le lien avec le Canada encore plus ténu —, il devient évident qu’il
y avait la un point à approfondir, surtout si l’on a raison de penser que
le fait de conclure à l'incapacité du Canada (à supposer que l’on eût
abouti à une teile conclusion 7’) aurait dû entraîner automatiquement la

2 La Cour a pris grand soin de limiter sa conclusion au cas d’une demande
présentée à l'encontre du Guatemala. Elle n’a pas posé en principe une incapacité
générale du Liechtenstein de présenter une réclamation au nom de Nottebohm,
contre tout autre Etat quel qu’il soit. L’eût-elle fait que cela serait pratiquement
revenu à reléguer Nottebohm dans la catégorie des apatrides en matière de ré-
clamations internationales.

27 Il y a bien entendu des arguments contraires — mais qui ne font que souligner
la nécessité d’un examen approfondi. On pourrait se demander par exemple si la
décision prise dans l’affaire Nottebohm, qui renonce au critère certain de la nationa-
lité en faveur d’autres critères moins bien définis, était elle-même justifiée. Voir ce que
dit Brownlie de l'affaire Flegenheimer dans The Principles of Public International Law,
(Oxford, 1966, p. 328) (affaire portée devant la Commission de conciliation Italie-
Etats-Unis, International Law Reports, 25 1958-1, p. 91) et voir tout le commentaire
de la décision rendue dans l’affaire Nottebohm que donne Brownlie, loc. cit., p. 334-

82
BARCELONA TRACTION (OP. IND. FITZMAURICE) 82

reconnaissance de la capacité de la Belgique à présenter une réclamation
pour le compte de toute personne ou entité qui, aux dates pertinentes,
était en même temps de nationalité belge et actionnaire de la Barcelona
Traction.

31. J'ai déjà indiqué (par. 28 ci-dessus) qu’à mon avis la Cour n'était
pas dispensée d’examiner ces questions capitales du simple fait que les
Parties ne les ont pas soulevées et qu’elles n’ont pas aux fins de la présente
instance contesté la qualité pour agir du Gouvernement canadien. Il est
vrai que dans l'affaire Nottebohm la Cour s’est appuyée dans une certaine
mesure sur le fait que le Guatemala n’avait jamais admis le droit d’inter-
vention du Liechtenstein, alors qu’il est possible de soutenir que l’Espagne
a admis celui du Canada et n’aurait plus le droit de s’y opposer désormais.
Cette manière de voir est peut-être juste, mais cela ne me paraît pas aller
de soi. En premier lieu, elle repose sur une simple absence d’objection de
la part de l'Espagne aux représentations diplomatiques faites par le Canada
pour le compte de la Barcelona Traction il ÿ a une vingtaine d’années;
il est pour le moins douteux que cette attitude puisse constituer une
reconnaissance positive d’un droit canadien à présenter aujourd’hui (le cas
échéant) une réclamation diplomatique pour le compte de la société,
reconnaissance qui serait de nature à interdire formellement à l'Espagne
de soulever une exception à ce titre. Dans ce contexte, les représentations
diplomatiques — qui n’ont pas forcément à se fonder sur la revendication
d’un droit ni à impliquer cette revendication, mais qui sont souvent
admises ou reçues en l’absence de toute revendication ou prétention de
ce genre — appartiennent à une catégorie d’actes internationaux qui se
distinguent de la présentation d’une réclamation formelle devant une
juridiction internationale.

32. Ce qui importe davantage c’est que, si une forclusion quelconque
devait jouer (ce qui pourrait fort bien se produire) parce que dans le
passé l'Espagne n’a pas objecté à l'intervention du Canada, cette for-
clusion ne pourrait s'appliquer qu’à l’Espagne dans une procédure que le
Canada entamerait contre cet Etat. Elle ne pourrait en aucun cas jouer
contre la Belgique dans une procédure opposant cette dernière à l'Espagne.
Une absence d’objection de la part de l'Espagne présente au moins une
certaine importance, à la différence d’une attitude similaire de la Belgique,
car l'Espagne avait constamment intérêt à s’opposer à l'intervention du
Canada s’il existait quelque motif juridique pour ce faire. La Belgique
n'avait aucun intérêt semblable; au contraire l'intérêt véritable des
actionnaires belges a toujours été que le Canada intervienne pour le

347. On peut aussi se demander si, en tout état de cause, cette décision s’appliquerait
à des sociétés aussi bien qu’à des individus. Ces questions, et d’autres encore auraient
dû être étudiées.

83
BARCELONA TRACTION (OP. IND. FITZMAURICE) 83

compte de la société: c'est précisément le défaut d’une telle intervention
depuis 1952 environ qui a placé les actionnaires belges dans la situation
où ils se trouvent à présent. Par suite on ne peut déduire aucune consé-
quence défavorable pour la Belgique du fait que celle-ci n’a pas opposé
d’objection à la qualité pour agir du Canada; en l’occurrence on ne
pouvait guère s’attendre à ce qu’elle le fasse et elle n’avait pas sujet de
le faire dans une procédure où la position de la Belgique était essentielle-
ment (voir par. 46 ci-après) qu’elle avait un droit à faire valoir indépen-
damment d’un droit canadien quelconque. C'était à la Cour, agissant
d'office, comme elle en a le pouvoir, qu’il appartenait d'examiner cette
question primordiale nonobstant le silence des Parties.

x *

33. Toujours à propos de cette partie de l'affaire, il est une autre
question qui à mon avis aurait dû être examinée, à savoir si, compte tenu
de toutes les circonstances de l'espèce, la «nationalité» même de la
Barcelona Traction en tant que telle ne devrait pas être considérée comme
belge et non canadienne. Sur le plan de la doctrine, la question du critère
à appliquer pour déterminer le statut national des personnes morales a
été abondamment débattue et prête a beaucoup de controverses; s’il
paraît préférable (du moins aux fins du droit international public par
opposition au droit international privé, ainsi qu’à diverses autres fins)
d'appliquer le critère de l'Etat où la société est constituée, il ne fait pas
de doute non plus que différents critères sont utilisés pour des objets
différents et qu’une certaine fluidité existe encore dans ce domaine #.
Cela étant, il est certes parfaitement possible de soutenir que les circons-
tances mêmes qui pourraient conduire à considérer que l'Etat où la
société a été constituée n’a pas qualité pour agir — un lien effectif faisant
défaut parce que le centre de la propriété, du contrôle et des principaux
intérêts commerciaux de la société se trouve ailleurs — pourraient en
même temps inciter à penser qu’en pareil cas un critère de nationalité
différent devrait être appliqué 79. La question de la nationalité des sociétés
présente encore certains autres aspects sur lesquels mon collègue M. Gros
formule des observations extrêmement pertinentes au début de son
opinion individuelle. :

34. Je suis, bien entendu, parfaitement conscient des difficultés que

 

28 Voir Beckett, «Diplomatic Claims in respect of Injuries to Companies»,
Transactions of the Grotius Society, vol. 17 (1932), p. 180-188; Paul De Visscher,
Recueil des cours de l’Académie de droit international de La Haye, 1961, tome 102,
p. 446-462; van Hecke, « The Nationality of Companies Analysed », dans Netherlands
International Law Review (1961), p. 223-239; et Ginther, « Nationality of Corpo-
rations », dans Austrian Public International Law Review, vol. XVI (1966), p. 27-83.

2° Ou alors que le critére du droit de présenter une réclamation internationale
devrait être le lieu où se situent les intérêts prédominants. A ce propos je souscris
(mais de lege ferenda) a une grande partie de ce que déclare mon collégue M. Jessup
dans les par. 57-70 de son opinion.

84
BARCELONA TRACTION (OP. IND. FITZMAURICE) 84

présente cette manière de voir et qui n'auraient sans doute pas manqué
d’apparaitre si les Parties avaient vraiment traité la question. Mon propos
est ici d'indiquer la façon dont, 4 mon avis, les choses auraient dû se
dérouler. Les Parties auraient dû être invitées à développer pleinement
leurs thèses sur ce sujet. À mon sens, il ne suffisait pas de considérer que,
puisque aucune d’elles n’avait contesté la nationalité canadienne de la
Barcelona et qu’elles s’étaient toutes deux fondées sur l’idée que la société
était canadienne, la Cour n'était pas appelée à envisager autre chose.
Une telle attitude peut être parfaitement justifiable de la part de juridic-
tions internes car il existe alors normalement des voies d’appel ou d’autres
recours. Elle ne sied pas à la justice internationale, où la possibilité de
faire appel ou d’exercer d’autres recours n’existe pratiquement jamais.
Dans ce domaine, le principe caveat actor risque d’être poussé trop avant
lorsqu'il s’agit d’un point qui, loin d’être simplement accessoire, pourrait
avoir une importance majeure pour le règlement de l'affaire.

Til
CONSIDERATIONS D’EQUITE ET SYSTÈME D’« EQUITY »

35. La conclusion générale 4 tirer des considérations exposées dans la
partie II ci-dessus est que, dans les cas de ce genre, les résultats auxquels
aboutit une conception stricte du droit, tel qu’il existe actuellement
de lege lata, ne sont pas satisfaisants. En n’appliquant que partiellement
— application nécessaire et, dans ses limites, justifiée, mais 4 sens unique —
les principes de droit interne touchant à la structure intrinsèque de la
personne morale, le droit international risque de créer des situations qui
ne peuvent se produire ou du moins ne se produisent pas dans des circons-
tances analogues sur le plan national ou qui, si elles se produisaient,
aboutiraient certainement à un redressement par voie législative. Parce
qu’il omet de tenir compte de divers autres principes de droit interne
destinés à permettre aux actionnaires soit d’agir dans certains cas où
l’action sociale ne peut être ou n’est pas exercée, soit d’influencer ou de
modifier les organes directeurs de la société ou leur politique, ou parce
qu’il n’en tient compte que dans une mesure assez limitée, le droit inter-
national actuel a pour conséquence inadmissible que des intérêts im-
portants peuvent ne bénéficier d’aucune protection et que des actes
dommageables aux conséquences éventuellement graves peuvent ne pas
même faire l’objet d’une enquête. Comme mon collègue M. Jessup me le
rappelle, on lit dans la sentence rendue dans l'affaire des Indiens Cayuga
(Nations Unies, Recueil des sentences arbitrales, vol. VI, p. 179):

«On peut invoquer ici les considérations d’équité que les tribunaux
n’ont cessé d’invoquer lorsque le strict respect de la personnalité
morale d’une société aboutirait à des résultats injustes ... En pareil
cas, les tribunaux n’ont pas hésité à chercher, au-delà de la person-
nalité morale ... quels étaient les bénéficiaires réels. »

85
BARCELONA TRACTION (OP. IND. FITZMAURICE) 85

Nous sommes donc là dans une situation où s’applique une observation
célèbre du président Huber dans l’affaire Ziat, Ben Kiran Ÿ, souvent
citée, laquelle mettait en cause une entité ayant la nationalité de l'Etat
défendeur. Il s’agissait par conséquent d’un type d’affaire où l’idée qu’une
intervention étrangère puisse être admise est à vrai dire beaucoup plus
étonnante, théoriquement, qu’elle ne l’est dans une affaire comme celle
qui nous occupe. Il y a pourtant une ressemblance et l’observation du
président Huber est également à propos ici:

« Le droit international qui, dans ce domaine, s'inspire essentiellement
des principes de l'équité, n’a établi aucun critère formel pour ac-
corder ou refuser la protection diplomatique à des intérêts nationaux
liés à des intérêts appartenant à des personnes de nationalités
différentes. »

Dans le présent contexte, les considérations d'équité dont la Cour fait
mention aux paragraphes 92-101 de l’arrêt soulignent la nécessité de
traiter de façon moins rigide certains des problèmes de recevabilité en
jeu.

36. Cependant la question peut être élargie au-delà des nécessités
propres à ce domaine particulier. Comme le disait autrefois Ménignhac
en des termes qui sont plus que jamais actuels, «le droit international
doit s’appliquer avec équité». Un certain nombre d’indices montrent
depuis peu que, dans la sphère du droit international, on ressent le besoin
d’un ensemble de règles ou de principes qui puisse jouer à l'échelon inter-
national un rôle analogue à celui que joue, ou du moins jouait à l’origine,
le système anglais de l’equity dans les pays de common law qui l'ont adopté.
Statuer sur une affaire selon des règles d’equity relevant du système géné-
ral de droit applicable et rendre une décision ex aequo et bono sont deux
choses entièrement différentes, ainsi que la Cour l’a indiqué au para-
graphe 88 de son arrêt dans l’affaire du Plateau continental de la mer du
Nord (C.I.J. Recueil 1969, p. 48) par manière d’introduction aux raisons
qui l’ont conduite à fonder en partie sa décision sur des considérations
d'équité, comme elle aurait fort bien pu le faire aussi dans la présente
affaire. Quoi qu’il en soit, je voudrais profiter de l’occasion qui m'est
offerte pour reproduire dans un Recueil de la Cour un bref exposé,
désormais classique, de la manière dont historiquement la nécessité d’un
système fondé sur l'équité s’est fait sentir; il s’agit d’un passage extrait
d’un ouvrage *! couramment utilisé dans le pays où l’equity en tant que
système juridique est née et dont les termes pourraient presque avoir
été choisis en vue de s’appliquer au droit international:

« L’equity est ce corps de règles ou de principes qui constitue une
annexe ou une glose par rapport aux règles générales de droit.

39 Nations Unies, Recueil des sentences arbitrales, vol. IJ, p. 729.
31 Snell’s Principles of Equity, 26° éd., par R. L. Megarry et F. W. Baker, 1966,
p. 5-6.

86
BARCELONA TRACTION (OP. IND. FITZMAURICE) 86

Elle représente une tentative faite... par le système … juridique
pour résoudre un problème se posant à tous les systèmes juridiques
qui arrivent à un certain stade d’évolution. Pour assurer la marche
harmonieuse de la société, il est nécessaire de formuler des règles
générales qui s'appliquent assez bien dans la majorité des cas. Tôt
ou tard cependant des situations se présentent où, face à un ensemble
de faits imprévus, les règles générales aboutissent à une inéquité
manifeste. Lorsque cela se produit, la justice exige soit une modifica-
tion de la règle, soit, si... la règle ne peut être librement changée,
une autre règle ou un autre corps de règles destinées à atténuer la
sévérité des règles de droit. »

Il serait difficile de mieux décrire le genre d’impasse où l’on se trouve
dans des circonstances comme celles de l’espèce et dont un système fondé
sur l’equity devrait permettre de sortir: comme l’auteur du passage cité
le dit ensuite, ’equity ne se distingue pas du droit «en ce qu’elle vise une
fin différente car l’une et l’autre ont pour but la justice». Mais, peut-on
ajouter, le droit et l’équité ne peuvent réaliser la justice que si on les
laisse se compléter mutuellement.

IV

LA NATIONALITE DES ACTIONNAIRES ET LA
CONTINUITE DE LA PARTICIPATION

37. Me proposant, dans cette quatrième partie de mon opinion, ainsi
que dans la cinquième, d’examiner certaines questions (définies dans la
seconde moitié du par. 3 ci-dessus) que la Cour n’a pas eu à trancher vu la
base sur laquelle elle a fondé son arrêt, je voudrais indiquer quelle
portée j'entends donner aux observations qui suivent. Il serait évidemment
impossible d'examiner ces questions en faisant totalement abstraction
des faits et des circonstances de l’espèce. Mais, bien qu’exprimant
Popinion d’un juge sur les points de droit en cause et peut-être aussi sur
certains points de fait, je n’entends pas donner à mes déclarations et
conclusions valeur de jugement (même si les termes que j’emploie en
donnent parfois l'impression). Il s’agit de questions que la Cour a prises
en considération mais qu’elle n’a pas eu besoin d’examiner à fond aux
fins précises de son arrêt. Si un plus ample débat avait eu lieu au cours du
délibéré de la Cour, j'aurais peut-être été amené à changer d’opiniof sur
certains points et c’est donc sous la forme d’une analyse que je présente
ici mes vues.

87
BARCELONA TRACTION (OP. IND. FITZMAURICE) 87

À) Nationalité des réclamations présentées par des actionnaires

38. La troisième exception préliminaire comportait en fait deux aspects.
En premier lieu, il s'agissait de dire si, dans les circonstances de l’espèce,
une demande peut être présentée au nom d’actionnaires, quelle que soit
leur nationalité. L’arrét ayant répondu par la négative, le demandeur
se trouve de ce fait débouté en totalité. Mais si la réponse avait été
affirmative, avant de pouvoir rejeter la troisième exception préliminaire
et déclarer la demande recevable (du moins quant à cette exception), il
aurait encore fallu établir que son caractère national était celui de PEtat
demandeur. Rappelons ici les deux observations formulées par la Cour
permanente et devenues classiques:

«c’est le lien de nationalité ... qui seul donne à l'Etat le droit de
protection diplomatique ... 37»

et

«En prenant fait et cause pour l’un des siens, en mettant en mouve-
ment, en sa faveur, l’action diplomatique ou l’action judiciaire
internationale, cet Etat fait, à vrai dire, valoir son droit propre, le
droit qu'il a de faire respecter en la personne de ses ressortissants,
le droit international 5. »

Ii s’agit vraiment ici d’une question de capacité $*; en effet, sans le «lien
de nationalité » et les effets qu’il entraîne, l’Etat demandeur n’aurait pas
la qualité voulue pour intervenir et pour introduire une réclamation, car
il ne saurait alors prendre « fait et cause pour l’un [de ses ressortissants] »,
en la personne desquels seulement il peut « fai[re] valoir son droit propre
... de faire respecter ... le droit international».

39. En l’espèce, cela supposait la nécessité d’établir que les personnes
privées intéressées étaient, 4 toutes les dates déterminantes et avec le
degré de continuité nécessaire, à la fois a) belges et b} actionnaires de la
Barcelona Traction. Il fallait notamment examiner: i) s’il suffisait que
Pactionnaire fût une société ayant la nationalité belge en raison du lieu
où elle s'était constituée, ou s’il était en outre nécessaire d'établir que les

#2 Affaire du Chemin de fer Panevezys-Saldutiskis, arrêt, 1939, C.P.J.I. série
A/B n° 76, p. 16.

33 Affaire des Concessions Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.I.
série A n° 2, p. 12. Le passage cité a été repris en termes presque identiques dans
la décision rendue en l'affaire Panevezys, loc. cit.

34 Comme on l’a déjà fait observer dans la note 2 (première partie), l’élément
de la troisième exception préliminaire qui est traité dans l’arrêt de la Cour
ne vise pas vraiment la question de la capacité de l'Etat requérant, ni celle de la
recevabilité de la demande, mais soulève un point de fond: les actionnaires ont-ils
des droits quelconques quant au fond lorsque c’est la société en tant que telle qui est
lésée? En revanche, lorsqu'il s’agit d’établir la nationalité et la qualité d’actionnaire
des parties privées intéressées, ce sont véritablement la capacité de l’Etat requérant
et la recevabilité de la demande qui sont en cause.

88
BARCELONA TRACTION (OP. IND. FITZMAURICE) . 88

actionnaires individuels de cette société étaient également belges, ou du
moins qu'ils l’étaient en majorité; ii) si le beneficial owner d’actions
détenues en fait par des nominees ou des frustees de nationalité autre
que belge, qui jouissaient provisoirement du legal ownership, pouvait
encore être considéré comme « actionnaire » tant que durait cette situation,
et si, dans la négative, cette situation n’a pas entraîné une interruption
du «titre à présenter une réclamation» de nature à faire perdre à son
détenteur privé, et par conséquent à son gouvernement, toute qualité
pour agir, enfin iii) quelles étaient les dates déterminantes auxquelles
la qualité d’actionnaire et la nationalité nécessaires devaient exister et si
elles existaient en fait auxdites dates. Il est clair cependant que je dois
me borner ici à n’examiner que les points qui présentaient en l'espèce
une importance particulière.

1) Charge de la preuve, question du quantum, etc.

40. Il a naturellement été soutenu du côté espagnol que des présomp-
tions quant à la propriété d’actions, si fortes soient-elles, ne suffisent pas,
et que l’existence de cette propriété doit être prouvée de manière positive.
Cette affirmation est sans conteste exacte en principe, mais elle appelle
certaines réserves eu égard aux circonstances de l’espèce. Il n'y a jamais
eu aucun doute réel sur l'existence, au cours des années, et probablement
depuis 1920 au moins, d’une participation belge substantielle au capital
social de la Barcelona Traction ou du moins d’importants intérêts belges
dans cette société. Les points prêtant à contestation étaient autres:
a) s’agissait-il d’intérêts d’actionnaires au sens strict ou plutôt d’un
simple beneficial interest concernant des actions dont le legal ownership
était aux mains de non-Belges? b) quelle était l'importance des intérêts
en cause? atteignaient-ils les 88 pour cent revendiqués du côté belge?
c) existaient-ils aux deux dates cruciales — celle de Ia déclaration initiale
de faillite prononcée contre la Barcelona Traction en Espagne et celle
de l'introduction de l’instance devant la Cour — et non pas seulement
avant ou après chacune de ces deux dates ou l’une des deux?

41. L’argumentation présentée a perdu une grande partie de sa
pertinence du fait qu’elle n’a pas distingué nettement deux questions:
d’une part, existait-il en principe un motif de réclamation; d’autre part,
à supposer que ce motif existât et que le bien-fondé de la réclamation fût
prouvé, quel devait être le quantum des dommages-intérêts ou de la
réparation à allouer à l'Etat demandeur? En théorie, il suffisait d'établir
qu’une seule personne physique ou morale avait, aux dates qui importent,
à la fois la qualité d’actionnaire de la société et la nationalité de l'Etat
demandeur pour que cet Etat eût, en principe, le droit de présenter une
réclamation, puisque la validité de cette réclamation — son fondement
juridique intrinsèque —ne saurait dépendre de son importance quantitative

89
BARCELONA TRACTION (OP. IND. FITZMAURICE) 89

déterminée par le nombre d’actionnaires ou le montant des intérêts
financiers en jeu. Ce montant ne saurait, en droit, influer que sur le
quantum de la réparation ou des dommages-intérêts dus au cas où la
demande serait reconnue fondée #. Sans véritablement renverser la
charge de la preuve, cette situation amène à l’envisager dans une optique
différente, car on peut alors penser qu’il est certaines circonstances où,
dans dés réclamations de ce genre, le seul moyen pour l'Etat défendeur
de contester valablement la qualité pour agir du demandeur serait de
faire ressortir que l’existence ne fût-ce que d’un seul actionnaire certain
ayant la nationalité de ce dernier n’a pas été prouvée, et que rien ne
permet raisonnablement de la présumer. C’est précisément le genre de
situation qui se présente si, comme en l’espèce, la partie demanderesse
possède depuis de longues années ce que l’on pourrait appeler un «intérêt
historique » dans l'affaire, dont l'existence est et a toujours été notoire,
les deux parties ayant agi constamment en conséquence, intérêt qui est
implicitement reconnu et n’a guère donné lieu à contestation, du moins
formellement, jusqu’à l’ouverture d’une procédure judiciaire interna-
tionale. [lest quasiment impossible de ne pas déduire de pareilles circons-
tances qu’il existe des intérêts privés substantiels appartenant à l'Etat
en question. Mais, comme on va le voir (au par. 43 ci-après), la question
ne dépend nullement de simples déductions ou présomptions.

42. En l’espèce, effort auquel on s’est livré pour démontrer que la
nationalité belge des actions n’avait pas été établie a pris une forme
particulière, consistant moins à nier l'existence ou la preuve de l’existence
d’une quelconque participation belge qu’à soutenir que la participation
apparemment ou prétendument belge n’avait pas le caractère requis.
Il importe ici de relever que les actions de la société Barcelona Traction
sont divisées en trois grandes catégories: les actions au porteur, les
actions nominatives (c'est-à-dire autres qu’au porteur) inscrites au nom
de diverses personnes physiques et morales en dehors d’une société de
statut belge désignée par le sigle Sidro #, et enfin les actions inscrites
au nom de cette même Sidro, société dont le principal actionnaire est
une autre société constituée et ayant son siège en Belgique, la Sofina ‘7.
Comme cette dernière catégorie — que, par commodité, l’on appellera
la participation Sidro-(Sofina) — comprenait près des deux tiers de la
totalité des actions émises par la Barcelona Traction et environ les cinq
huitièmes des actions qui auraient été détenues par des Belges, le seul
problème pratique qui se pose, d’après le principe selon lequel «un seul
actionnaire » suffit, consiste à se prononcer sur le caractère et le statut
de la participation Sidro-(Sofina). Par contre le statut des autres actions

35 Dire que, dans la pratique, un gouvernement ne présenterait généralement pas
de réclamation dans un cas de ce genre si les intérêts en jeu n'étaient pas substantiels
est évidemment sans rapport avec le fond de l’argumentation exposée ici.

36 Société internationale d’énergie hydro-électrique, S.A.

37 Société financiére de transports et d’entreprises industrielles, S.A.

90
BARCELONA TRACTION (OP. IND. FITZMAURICE) 90

— actions au porteur et actions nominatives autres que celles détenues
par la Sidro — serait une question secondaire qui, sauf pour ce qui est
du quantum des dommages-intéréts, ne prendrait de l'importance que
si l’on parvenait à établir que la participation Sidro-(Sofina) ne possédait
pas le statut et le caractère voulus pour pouvoir, en soi, servir de fonde-
ment à une demande belge. C’est donc sur cette question que je vais me
pencher à présent. Son aspect est double: premièrement, quel était et
quel est le véritable caractère national de la Sidro-(Sofina)? deuxiéme-
ment, cette entité était-elle, aux dates pertinentes, le véritable action-

naire?
* *

2) Statut de la Sidro-(Sofina)

43. Même s’il n’y avait pas d’autre moyen de l’établir, le fait que la
Sidro-(Sofina) était initialement propriétaire de plus d’un million d’ac-
tions nominatives de la Barcelona Traction (inscrites au nom de la Sidro),
soit plus de la majorité du capital-actions de la Barcelona Traction, est
prouvé de façon concluante si l’on constate qu’en 1939, en prévision de
la guerre, la Sidro a transféré la totalité de ces actions, en bloc, à une
firme américaine de courtiers, en tant que nominees, puis à une société
américaine de frustees connue sous le nom de Securitas Ltd. et, après
la fin de la guerre, à une autre firme américaine de nominees, qui les a
finalement retransférées à la Sidro 38. Puisque nemo dare potest quod non
habet et que la validité de ces transferts n’a jamais été contestée (c’est
même sur le postulat de cette validité que repose argumentation espa-
gnole concernant cette partie de l’affaire), il s’ensuit que, du moins a
l’origine, la Sidro-(Sofina) devait bel et bien avoir été actionnaire de la
Barcelona Traction. On allégue toutefois que, par ces transferts, la
Sidro-(Sofina), tout en coisservant en droit le beneficial interest des actions,
en a perdu le legal ownership, qu’elle a en fait cessé d’être effectivement
actionnaire, de sorte qu’à partir de ce moment et jusqu'à ce que les
actions soient finalement retransférées à la Sidro (mais ce transfert,
prétend-on, ne serait intervenu qu'après la date critique essentielle *°,
les actionnaires de la Barcelona Traction n'étaient pas belges pour ce
qui est de ce groupe d’actions, lequel ne saurait donc servir aujourd’hui
de base à une réclamation belge. Ce point fera l’objet des paragraphes 48
à 59 ci-après. Pour l'instant, j’examinerai la première question indiquée
à la fin du paragraphe 42 ci-dessus, celle du véritable caractère national
de la Sidro-(Sofina).

38 Tl semble donc que, pendant la période de la Securitas (voir à ce sujet les
par. 55-59 ci-après) les nominees aient détenu les actions pour le compte de cette
société et non pour celui de la Sidro-(Sofina).

3° Soit le 12 février 1948, date à laquelle la société Barcelona Traction a été
initialement déclarée en faillite par un tribunal espagnol. La question de la date du
préjudice subi par la société soulève certaines difficultés étant donné que ce pré-
judice a mis plusieurs années à se matérialiser complètement. Toutefois, je partage
l'avis exprimé par M. Jessup au par. 75 de son opinion individuelle.

91
BARCELONA TRACTION (OP. IND. FITZMAURICE) 91

44. Personne n’a jamais soutenu que la Sidro et la Sofina fussent autre
chose que des sociétés belges en ce sens qu’il s’agissait de sociétés cons-
tituées conformément à la loi belge, ayant leur siège social en Belgique
et donc, selon les critères les plus généralement reçus *° et qui ne sont
contestés par aucune des Parties, de sociétés possédant la nationalité
belge. L’objection avancée — objection curieuse de la part de l'Espagne —
est que, bien que la Sidro-(Sofina) fût de statut belge, on aurait pu
constater, en levant le voile social, que les actionnaires de la Sidro-(Sofina)
elle-même étaient en grande partie non belges. On a soutenu que cette
affirmation était pertinente à deux égards; en particulier elle révélait
l’inconsistance, en dernière analyse, de l’argument belge selon lequel
les économies d’une multitude d’humbles épargnants belges, canalisées
au profit de la Barcelona Traction par l'intermédiaire de la Sidro-(Sofina),
auraient souffert du traitement infligé 4 la Barcelona Traction par
l'Espagne; en effet, a-t-on allégué du côté espagnol, la Sidro-(Sofina)
recouvrait des intéréts qui n’étaient pas belges ou du moins dont le
caractère belge n’avait pas été étabh.

45. Je n’estime pas nécessaire d'examiner l'affaire sous cet angle
particulier car l'argument belge selon lequel il aurait été porté préjudice
aux économies de centaines de petits actionnaires belges, vu leur participa-
tion à la Sidro-(Sofina), concerne dans une large mesure l'aspect moral
plutôt que l’aspect juridique du problème. Sur le plan du droit, la question
essentielle est autre: il s’agit de savoir si, le statut belge que sa constitution
conférait à la Sidro-(Sofina) étant établi et incontesté, il existe cependant
des raisons valables de soutenir qu’il faut lever le voile social pour
déterminer le caractère des intérêts qui, en fin de compte, se dissimulent
derrière ce voile. Il semble bien que, si quelqu'un pouvait adopter une
telle attitude, ce ne serait certainement pas l'Espagne et qu’il lui est
même interdit de le faire. En effet, c’est précisément l'Espagne qui, à
propos de la Barcelona Traction, affirme que la nationalité canadienne
que possède cette société en vertu de sa constitution est décisive et qu’on
ne saurait lever le voile social pour tenir compte de la participation non
canadienne qu’il recouvre — ce qui paradoxalement “ n’a pas empêché
l'Espagne de vouloir lever ce voile dans le cas de la Sidro-(Sofina), mais
non dans celui de la Barcelona Traction. Pourquoi cette tentative?

46. Le raisonnement était le suivant: c’est la Belgique qui n’a pas le
droit de s'opposer à ce qu’on lève le voile de la Sidro-(Sofina), parce
que c’est elle, précisément, qui a soutenu, à l’égard de la Barcelona
Traction, qu’il fallait lever le voile social pour mettre au jour les véritables
intérêts belges dans cette société. Mais, à ce point du raisonnement, il
devient clair que les thèses en présence s’annulent, tout comme en
mathématiques moins par moins égale plus, et qu’elles ne tranchent pas

4° Voir note 14 dans la première partie.
‘1 Mais ce n'est qu’un des nombreux cas où on ait «joué sur les deux tableaux »
- dans cette affaire fertile en paradoxes.

92
BARCELONA TRACTION (OP. IND. FITZMAURICE) 92

la question objective de la légitimité de la levée du voile, et des circons-
tances où elle peut s’opérer. Supposons néanmoins qu’un argument
procédant purement et simplement du fu quoque puisse avoir quelque
valeur dans la mesure où il justifierait une sorte de forclusion. La Belgique
doit donc, nous dit-on, concéder ce qu’elle-même prétend faire admettre:
puisqu'elle soutient que la nationalité canadienne de la Barcelona Traction
n’est pas déterminante, elle doit de même admettre que la nationalité
belge apparente de la Sidro-(Sofina) n’est pas une preuve déterminante
du véritable caractère de cette entité, caractère qu’il est donc nécessaire

d'établir par référence aux détenteurs effectifs de son capital social. Il me
semble qu’en raisonnant ainsi on interprète mal la position du Gouverne-
ment belge, laquelle ne revient aucunement à nier la nationalité canadienne
de la société Barcelona Traction ni le droit qu’ont la société et son
gouvernement de présenter une réclamation, mais consiste simplement
à affirmer (en l’absence d’une telle réclamation) l’existence au profit de
la Belgique d’un droit «parallèle » d’intervenir au nom de tous ceux des
actionnaires qui sont belges. S’il y a parmi ces actionnaires des sociétés
possédant la nationalité belge en vertu de leur constitution, la Belgique
prétend avoir le droit de présenter une réclamation en leur nom en tant
qu’elles sont actionnaires de la Barcelona Traction. D’après cette thèse
du «droit parallèle », ce que la Belgique se verrait obligée de concéder
est quelque chose de très différent de ce qui ressort de la thèse espagnole.
S’il apparaît que la majeure partie de la participation au capital social
de la Sidro-(Sofina) elle-même n’est pas belge, la Belgique ne se trouvera
pas pour autant privée du droit de formuler une réclamation. pour le
compte de cette société en tant qu’entité, car elle n’oppose aucune préten-
tion de ce genre au droit du Canada d'intervenir au nom de la Barcelona

‘Traction, malgré le caractère non canadien des participations au capital
de cette société. Ce que la Belgique devrait concéder, et elle n’aurait
vraisemblablement pas de difficulté à le faire, c’est que si elle refusait
d’intervenir au nom de la Sidro-(Sofina) (par exemple à cause de l’exis-
tence d'intérêts non belges dans cette société, tout comme il se peut que
le Canada n’intervienne pas en faveur de la Barcelona Traction en raison
de l'existence d’intéréts non canadiens), il deviendrait alors légitime, selon
la thèse du «droit parallèle », que d’autres gouvernements encore — ceux
des actionnaires non belges de la Sidro-(Sofina) — présentent une récla-
mation au nom de ces actionnaires, au cas où la Belgique n’interviendrait
pas au nom de cette société en tant que telle. C’est là que se trouve la
véritable analogie, et c’est seulement en ce sens et dans de telles circons-
tances que la position de la Belgique au sujet de la Barcelona Traction
lobligerait à admettre la levée du voile de la Sidro-(Sofina).

47. Quant à savoir si la thèse belge du « droit parallèle » est fondée en
droit, c’est là bien entendu une question entièrement différente. Suivant
l'arrêt de la Cour (auquel je m’associe de lege lata), elle ne l’est pas.
Mais dans les limites de ses prémisses, le raisonnement est parfaitement
logique et absout la Belgique de toute accusation d’incohérence lorsqu'elle

93
BARCELONA TRACTION (OP. IND. FITZMAURICE) 93

revendique le droit d'intervenir au nom de la Sidro-(Sofina) en tant
qu’entité ayant la nationalité belge en vertu du lieu où elle s’est consti-
tuée, quels que soient les éléments qui la composent. Le résultat est donc
le même sous quelque angle que l’on envisage la question: à partir du
moment où une demande présentée au nom d’actionnaires est recevable,
une demande belge en faveur de la Sidro-(Sofina) l’est aussi. En effet,
la position fondamentale de l'Espagne est qu’on ne peut jamais lever
le voile d’une société en dehors de certaines circonstances exceptionnelles
dont l'existence n’est pas admise en l’espèce, tandis que la Belgique
soutient que le voile peut être levé lorsque le gouvernement de la société
refuse d'intervenir en son nom. Or le Gouvernement belge, dont relève
la Sidro-(Sofina), ne refuse pas d'intervenir au nom de cette entité, si bien
que, là non plus, il n’y a pas lieu de percer la façade sociale.

*  _*

3) La question des nominees, trustees, etc.

48. La seconde offensive importante contre la situation des sociétés
Sidro-(Sofina) en tant que propriétaires de la majeure partie des actions
de la Barcelona Traction ne tendait pas à contester la nationalité belge
de ces entités mais à leur refuser la qualité d'actionnaires de la Barcelona
Traction. Il a été souligné que pendant certaines périodes, et notamment
aux dates qui importent pour établir la validité de la réclamation belge,
les actions de la Sidro-(Sofina) étaient en possession de nominees ou
trustees de nationalité américaine. Le fait n’est pas contesté. Pour l’Es-
pagne, il a eu pour résultat que, tout en conservant le beneficial ownership,
ou le beneficial interest, des actions la Sidro-(Sofina) a cessé d’en être
le legal owner ou plutôt a cessé d’être le véritable actionnaire. Par consé-
quent, au moment où le droit à réclamation de la Belgique serait né
— c’est-à-dire à la date où le préjudice allégué a été infligé à la Barcelona
Traction — les actionnaires n'étaient pas belges, mais américains et,
partant, le lien de nationalité postulé par la Cour permanente (voir par. 38
ci-dessus) comme indispensable pour fonder un droit de réclamation
n’existait pas en ce qui concerne la Belgique, ou du moins n'existait pas
pour ce qui est de ce paquet d’actions *.

49, Cette assertion de l'Espagne est liée en partie à la question de la
continuité: le transfert des actions à des nominees ou trustees non belges
aurait interrompu, à un moment crucial, la continuité de la propriété
ou du statut belge. La section B ci-après contient certaines observations
sur la condition de continuité requise pour les réclamations internationa-
les: j'y indique notamment que les droits qui fondent la réclamation

* Pour ce qui est des autres actions, c’est-à-dire les actions au porteur et les
actions nominatives autres que celles qui étaient inscrites au nom de la Sidro-
(Sofina), l'Espagne a affirmé que leur prétendue nationalité belge reposait sur des
présomptions et n’avait pas été prouvée.

94
BARCELONA TRACTION (OP. IND. FITZMAURICE) 94

doivent avoir «appartenu» à un ressortissant de l'Etat réclamant non
seulement au moment où s’est produit l’acte dénoncé mais aussi, et sans
interruption, jusqu’à la date où la réclamation internationale a été in-
troduite et l’instance engagée (et même à strictement parler, selon cer-
tains, jusqu’à la date du jugement ou de la sentence). Pour le moment, je
me bornerai à examiner quel effet l’on est fondé à attribuer, à propos d’une
réclamation comme celle-ci, au transfert d’actions à des nominees étran-
gers, ou à des trustees étrangers, selon le cas. Dans l’une ou l’autre
éventualité, celui qui a transféré les actions est-il dépouillé par là de sa
qualité d’actionnaire aux fins de la réclamation, et son gouvernement
est-il en conséquence privé du droit d'introduire une réclamation en son
nom (à supposer qu’il le possède à d’autres égards)?

50. Il convient de noter tout d’abord que, d’après la position cons-
tamment prise par la Belgique en l’espèce — à savoir qu'il faut aller au-
delà des apparences formelles —, la question de la nature de l'intérêt
acquis par les nominees ou trustees américains est sans pertinence puisque
en tout état de cause c’est la Sidro-(Sofina) qui a conservé le beneficial
ownership ou beneficial interest des actions (ce qu’aucune des Parties ne
conteste) et que, selon la thése belge, ce seul fait suffit 4 fonder une de-
mande belge. De plus, la Partie belge soutient que de toute maniére le
transfert n’a nullement eu pour effet de dépouiller la Sidro-(Sofina) de
sa qualité d’actionnaire, et c’est cet aspect du probléme que je me propose
d’aborder maintenant.

51. Je n’ai pas besoin d’exposer ici les faits relatifs au transfert des
actions nominatives de la Sidro au nom de nominees américains et au
nom de la société de trustees Securitas Ltd., si ce n’est pour dire que le
but de cette opération était manifestement (en prévision des hostilités
et de l'occupation probable) d’éviter qu’elles ne tombent aux mains de
l'ennemi. Les diverses opérations effectuées sont expliquées en détail
dans les paragraphes 90 et suivants de l’opinion individuelle de M. Jessup
— et quoique je n’arrive pas aux mêmes conclusions que lui quant à
l'effet du transfert au nom de la Securitas je peux souscrire à son exposé
des faits. J’examinerai en premier lieu la question de l'effet du transfert
des actions au nom de nominees.

a) Les nominees

52. Selon la thèse espagnole, le transfert des actions au nom de nominees
aurait eu pour résultat d’investir ceux-ci du /egal ownership; en outre ce
résultat n’aurait pas été modifié par la situation juridique propre au
nominee, dont le titre de propriété est, en droit, soumis à diverses condi-
tions: il ne peut rien faire, au sujet des actions, si ce n’est sur instructions

95
BARCELONA TRACTION (OP. IND. FIFZMAURICE) 95

du propriétaire «réel »; mais il est tenu de se conformer à ces instructions,
etc. Cela, nous dit-on, ne change rien au fait que c’est le nominee qui est
inscrit sur les, livres de la société comme étant, en nom, le propriétaire
des actions, de sorte que, s’il est l’actionnaire nominatif, on peut se
demander comment quelqu’un d’autre pourrait l’être aussi. Un argu-
ment sur lequel on a insisté de plus en plus au cours de la procédure
orale est que la véritable question n’était pas de savoir à qui «apparte-
naient » les actions ou qui en était «propriétaire », mais plutôt qui était
l’'«actionnaire» ou qui était inscrit comme tel; je pense toutefois avec
M. Jessup (voir par. 99 et suiv. de son opinion) que cette distinction est
artificielle. Si le nominee était vraiment l’«actionnaire », il serait habilité à
exercer les droits normaux d’un actionnaire, ce qui n’est pas le cas: le
droit lui interdit même expressément de les exercer. I] a en fait une sorte
de statut intermédiaire, en ce sens qu’il n’est que l’instrument par lequel
la personne qui est censée ne plus détenir que le beneficial ownership con-
tinue en réalité à exercer tous les droits du /egal ownership. Témoin les
principes ci-après, consacrés par le droit anglo-américano-canadien
(auquel on doit l'institution du nominee), qui n’ont pas été contestés et
qui ont même été reconnus du côté espagnol:

i) l’actionnaire peut librement céder ses actions: le nominee ne
peut le faire qu'avec le consentement du beneficial owner (qui
est en fait son «commettant ») et sur ses instructions;

ii) aux assemblées généraies, l’actionnaire peut exercer son droit
de vote comme il l’entend; le xominee est obligé de voter selon
les instructions de son commettant;

iti) l’actionnaire a le droit de percevoir tout dividende déclaré; le
nominee doit remettre le dividende au commettant, lequel
acquitte également l’impôt dont il est passible;

iv) les actions détenues par le nominee, en qualité de nominee, ne
figurent sur aucun inventaire de ses avoirs;

v) le commettant peut ordonner au nominee de prendre toutes
mesures nécessaires pour la protection des actions et, dans cer-
tains systèmes de droit, il peut lui-même ester en justice à cette
fin;

vi) le commettant peut 4 tout moment remplacer le nominee ou
mettre fin 4 ses fonctions, en lui ordonnant de faire procéder
aux modifications voulues sur le registre des actionnaires de la
société — (on peut ajouter à cela que, s’agissant des transferts
effectués par la Sidro, aucun droit de mutation n’était exigible
en vertu de la loi applicable parce qu'aucun changement de
propriété n’était censé intervenir).

# Bien entendu, il n’y a pas à proprement parler de relations de mandat, mais le
terme commettant est utile ici et semble se justifier si l’on envisage la situation d’un
point de vue concret.

96
BARCELONA TRACTION (OP. IND. FITZMAURICE) 96

53. Par conséquent, même si, comme on l’a soutenu, il faut, pour
examiner cette question se demander non pas qui est le «propriétaire »
des actions, mais qui en est le titulaire (holder), la seule conclusion
possible est que le véritable titulaire (shareholder) reste à tout moment
le commettant, le nominee n'étant actionnaire qu’en nom seulement,
c'est-à-dire que, comme le terme même de rominee l'indique, son rôle
est purement nominal. Il n’exerce pas de contrôle réel sur les actions, ce
contrôle demeurant l’apanage du commettant dont le nominee est tenu
de suivre les instructions. Il s’ensuit que, à part le fait qu’il dissimule
l'identité du propriétaire véritable (et c’est là une des principales raisons
d’être du système des nominees), le nominee n’est actionnaire que pour
donner effet aux instructions de son commettant — de sorte que, lorsqu'il
y a transfert d’actions à un nominee, le contrôle exercé sur les actions ne
change pas de mains; ce qui change, c’est la façon dont ce contrôle
s'exerce. I] n’y a là guère plus qu’un mécanisme. II s’ensuit également que
si, à quelque fin que ce soit, le nominee devait établir l’existence d’un lien
«effectif » entre lui-même et les actions, c’est-à-dire d’un lien qui ne con-
siste pas simplement dans le fait que les actions sont inscrites à son nom,
il lui serait impossible de parvenir à ce résultat en satisfaisant toutes les
règles acceptées dans d’autres domaines quant à ce qui constitue un tel
lien.

54. D'autre part, la comparaison que l’on fait parfois entre la situation
d’un nominee et celle d’un trustee est très trompeuse mais, pour cette
raison même, très révélatrice: en effet, un trustee a de véritables droits
sur le bien qui lui est confié en dépôt, droits qu’il peut faire valoir même
à l’encontre du bénéficiaire du trust. Sous réserve des dispositions expresses
de l’acte de trust et du droit général des trusts, non seulement le trustee
n’a nullement l’obligation d’agir selon les instructions du bénéficiaire
(cestui que trust) ou de se conformer à ses directives, mais encore il est
souvent juridiquement tenu de ne pas le faire et d’agir fort différemment
de ce que veut le bénéficiaire. Celui-ci peut agir en justice pour contrain-
dre le trustee à respecter les conditions du frust mais, dans ces limites
et dans celles des dispositions pertinentes du droit des trusts, le trustee
est totalement indépendant et libre d’agir à sa guise.

*

b) Securitas Ltd.

55. Cela m’améne à la question du transfert des actions de la Sidro-
(Sofina) opéré en faveur de la Securitas, en vertu des divers Trust Deeds
dont M. Jessup fait état dans son opinion. Logiquement, suivant le point
de vue que je viens d’exprimer au paragraphe 54, je devrais considérer
(comme il le fait) que le transfert des titres à la Securitas a effectivement
conféré à celle-ci le legal ownership, la Sidro-(Sofina) ne gardant que le
beneficial interest, d'autant que l’objet même de l’opération était de

97
BARCELONA TRACTION (OP. IND. FITZMAURICE) 97

mettre la Securitas en mesure de pouvoir légalement refuser de se con-
former aux instructions de la Sidro-(Sofina) elle-même si les trustees
jugeaient que ces instructions avaient été données sous la pression de
l'ennemi. En outre, comme M. Jessup le fait observer, il n’a été produit,
en dépit de demandes répétées, aucune preuve positive de ce que la rela-
tion de trust ait pris fin avant la date cruciale du 12 février 1948 (date de
la premiére des mesures qui devaient aboutir 4 dépouiller la Barcelona
Traction de ses intéréts espagnols), bien qu’elle ait apparemment pris fin
à peine deux ou trois mois plus tard, au moment où, à la demande de la
Sidro, la Securitas envoya les certificats d’actions qu’elle avait reçus en
dépôt à la firme de nominees du New Jersey qui les détint ensuite pour la
Sidro-(Sofina). Dès lors, en absence de preuve contraire, on devra
présumer que les actions étaient encore la propriété d’Américains et non
de Belges a la date cruciale du 12 février 1948.

56. Cependant, même si l’on est de ceux qui pensent que l’opération
Securitas a eu pour effet de priver provisoirement la Sidro-(Sofina) de
sa qualité d’actionnaire de la Barcelona Traction (ce qui n’est pas mon
avis, pour des raisons que j’indiquerai), il me semble que la situation a
radicalement changé vers le milieu de 1946 — ou peu après — soit un peu
plus d’un an après la fin de la guerre en Europe. Si les Trust Deeds conclus
avec la Securitas n’ont, comme le dit M. Jessup, jamais été produits au
cours de l’instance, ils ont été précédés dans le temps, du moins quant à
Pentrée en vigueur, par quelque chose qui a été produit, à savoir un con-
trat de custodian entre la Sidro et la Securitas, daté du 6 september 1939
(la guerre ayant alors éclaté mais ne s’étendant pas encore 4 la Belgique),
contrat qui figure a l’appendice 2 à l’annexe 3 du mémoire belge en cette
affaire. Il ressort tout à fait clairement des termes de ce contrat que son
seul objet était de mettre matériellement à l’abri les titres sur lesquels il
portait et qu’il n’affectait en rien la qualité d’actionnaire de la Sidro, à la
différence du résultat produit plus tard par les deux Trust Deeds, dont
Pun était également daté du 6 septembre 1939 mais, de toute évidence, ne
devait prendre effet qu’au moment où la Belgique serait véritablement
touchée par la guerre, l’autre étant daté de février 1940. À cause de sa
probabilité intrinsèque, je ne vois pas de raison de mettre en doute l’affir-
mation belge selon laquelle ces Trust Deeds ne devaient entrer en vigueur
qu’au cas et à partir du moment où la région de Bruxelles serait occupée
par l’ennemi; alors seulement, en effet, il existerait un danger de voir
l’ennemi faire pression pour obtenir que les actions lui soient remises.
Peu importe également, à mon avis, que les modifications apportées au
premier Trust Deed par le second n’aient jamais été révélées. Je ne vois
aucune raison de mettre en doute l’assurance donnée par la Belgique à ce
sujet, à savoir qu’il s'agissait de modifications de caractère technique,
destinées à tenir compte de certaines lois belges du temps de guerre, qui
venaient d’être adoptées, ce qui là encore me paraît en soi probable. Mais
le point n’a pas vraiment d'importance car, pour le moment, nous som-
mes de toute façon en train de «supposer le pire », c’est-à-dire qu’à eux

98
BARCELONA TRACTION (OP. IND. FITZMAURICE) 98

deux ces Trust Deeds ont bien transféré en quelque sorte le legal ownership
des actions à la Securitas pour la durée de la guerre.

57. Cela m’amène au troisième élément intéressant la question qui soit
intrinsèquement probable, à savoir que les Trust Deeds auraient (comme
la Belgique l’affirme) contenu une disposition stipulant que la situation
qu’ils créaient prendrait fin dés qu’un certain délai convenu se serait
écoulé aprés la fin de la guerre; effectivement, on a du mal a croire que,
même pour éviter une saisie par l’ennemi, la Sidro-(Sofina) aurait signé
un acte lui 6tant tout contrôle futur sur ses actions sans quelque garantie
de rétrocession ultérieure. Qu’une telle disposition ait existé et qu’elle
ait dûment produit ses effets pendant le deuxième semestre de 1946 me
semble en vérité, même si l’on fait abstraction de sa probabilité intrin-
sèque, pouvoir être raisonnablement déduit des faits cités par M. Jessup
au paragraphe 92 de son opinion. D’où le changement de situation que
j'ai mentionné au début du paragraphe 56 ci-dessus, à savoir que la
société Securitas — qui, dans une lettre à la Sidro du 14 avril 1947, parlait
d’elle-même comme ayant, depuis le 31 décembre 1946, détenu les actions
«en garde … pour votre compte» (langage qui n’est pas celui d’un
trustee) — a retrouvé à ce moment son statut initial de simple custodian,
la Sidro-(Sofina) redevenant le legal owner et le véritable actionnaire —
(le fait que les actions étaient encore inscrites au nom de nominees est
sans pertinence pour les raisons indiquées aux paragraphes 52 à 54 ci-
dessus). Si cette façon de voir est juste, les actions appartenaient donc, là
encore, à des Belges à la date cruciale du 12 février 1948. Il y aurait bien
eu une solution de continuité de 1939 à 1946 dans le statut même de
ces actions mais, étant antérieure à toute date susceptible d’être consi-
dérée comme cruciale, cette solution de continuité serait sans consé-
quence. '

58. Force est d’admettre qu’en l’absence des instruments pertinents
la conclusion qui précéde ne peut étre qu’une conjecture. Mais c’est, je
crois, une conjecture raisonnable, qui est justifiée par les faits dont on a
connaissance et dont le bien-fondé paraît probable. Bien sûr, les Trust
Deeds constitueraient, si on les produisait, ce que le common law appelle
la «meilleure » preuve et, sauf si l’on pouvait établir qu’ils ont été perdus
ou détruits, une juridiction interne n’admettrait sans doute pas une preuve
moins formelle de leur contenu. Mais les tribunaux internationaux ne
sont pas liés par des règles aussi strictes, dont beaucoup ne conviennent
pas à des litiges entre gouvernements. Dire que si les Trust Deeds n’ont
pas été produits c’est qu’ils contenaient des éléments préjudiciables à la
cause belge, est une conclusion qui ne s’impose nullement. Des documents
établis en prévision de la guerre et dans la situation où se trouvaient à
l’époque des pays comme la Belgique pouvaient fort bien contenir des
dispositions ou employer une phraséologie qu’un gouvernement hésiterait
à divulguer maintenant, parce que près de trente ans se sont écoulés ou
pour toute autre raison. Tout bien pesé et eu égard à ce qui semble être
une présomption très raisonnable quant à la manière dont les choses ont

99
BARCELONA TRACTION (OP. IND. FITZMAURICE) 99

dû se passer, la Belgique devrait à mon avis se voir accorder le bénéfice
du doute.

59. Cela m’améne à un point plus important à mes yeux qu’aucun de
ceux qui ont été évoqués jusqu'ici à ce propos. Selon moi, des instruments
élaborés dans des circonstances exceptionnelles, en vue de protéger des
biens devant la menace d’une guerre et d’un ennemi singulièrement rapace
(je veux parler bien entendu du Reich nazifié et non de l’Allemagne ou des
Allemands dans des circonstances normales}, ne peuvent être considérés
du même œil que des actes conclus à d’autres époques et dans le cours
habituel des choses. Un tribunal international devrait assurément se
garder de tomber dans cette erreur. A mon avis, lorsque des valeurs font .
Vobjet de mesures comme celles dont il est question ici, et quel que soit
l'effet que les tribunaux nationaux donneraient à ces mesures aux fins
du droit interne ou privé, elles doivent être considérées sur le plan inter-
national comme créant entre les parties une relation d’une nature parti-
culière n’ayant pas un effet tel que les actions se trouvent dépouillées de
leur caractère national et que le gouvernement de l’auteur du transfert
soit empéché d’appuyer ultérieurement une réclamation 4 leur sujet dans
une instance internationale. Mise à part toute dispute byzantine, s’il y a
jamais eu un cas où l’on fût fondé à considérer la réalité plutôt que la
forme, c’est bien celui-ci.

*
* *

B) Le critére de la continuité de la demande

60. Je ne me propose pas d’examiner ici s’il a été établi en fait que des
actions de la Barcelona ont été continuellement entre des mains belges *4,
au moins jusqu’à la date de l’ouverture de la présente instance. Comme
le dit M. Jessup, qui se livre 4 un examen assez approfondi de la question,
l'affaire repose en grande partie sur une série de présomptions, même
s’il est difficile de croire qu’aucune action n’a été continuellement aux
mains de Belges; une seule action l’aurait-elle été, cela suffirait théorique-
ment à fonder une réclamation, suivant l’argumentation développée
plus haut (voir par. 41 ci-dessus). J’examinerai plutôt la doctrine même
de la continuité.

61. Il est clair que le «lien de nationalité» entre l’État demandeur et
la personne privée dont il endosse la réclamation (voir par. 38 ci-dessus)
doit avoir existé à la date où les actes incriminés se sont produits, faute
de quoi ledit Etat ne pourrait soutenir qu’il a été victime d’une violation

44 Tl est également admis que, pour que la condition de continuité soit satisfaite,
il doit s’agir non pas nécessairement de /a même personne physique ou morale,
mais seulement de personnes successives de même nationalité.

100
BARCELONA TRACTION (OP. IND. FITZMAURICE) 100

du droit international «en la personne de son ressortissant ». Quoiqu’on
lait appelé la fiction de Vatel, il semble bien que ce principe constitue
un fondement indispensable du droit de présenter une réclamation inter-
nationale pour le compte de particuliers (à moins qu'il n’en existe un
autre, de caractère fonctionnel par exemple: ainsi, lorsqu’une organisa-
tion internationale présente une réclamation pour le compte d’un de ses
fonctionnaires). Mais on voit moins bien pourquoi on devrait poser
en principe que si la personne à l’origine de la réclamation était bien
un ressortissant de l'Etat demandeur à la date du dommage, il faudrait
qu'elle le reste ou que les biens en cause conservent le caractère national
ou que le droit de réclamation ne passe pas aux mains d’un ressortissant
d’un autre Etat après cette date; en effet c’est à la date du dommage que
naît le préjudice causé à l’Etat dans la personne de son ressortissant et
que naît aussi, par conséquent, le droit « de faire respecter ... le droit
international», de sorte que, comme on l’a soutenu dans l’affaire Steven-
son * (quoique sans succès “), la réclamation s’imprégne dès l’origine
ét d’une manière indélébile du caractère national: en somme le préjudice
infligé à l'Etat demandeur n’est pas effacé par le fait que le particulier
ou la société cesse de posséder sa nationalité ou que les biens passent aux
mains d’un ressortissant d’un autre Etat *’; la situation devient même
tant soit peu absurde quand on interprète la règle de la continuité comme
excluant de pareilles réclamations, même si elles reprennent ensuite leur
nationalité d’origine après un laps de temps relativement court, comme
cela peut fort bien arriver dans le cas de titres précisément.

62. Il est clair que dans son opinion dissidente en l'affaire du Chemin
de fer Panevezys-Saldutiskis M. van Eysinga a estimé que la règle de
la continuité, raisonnable en tant que disposition à insérer d’un commun
accord dans des traités relatifs aux réclamations — (ou contenue impli-
citement dans ces traités du fait de dispositions limitant leur application
aux personnes qui ont la nationalité de l'Etat demandeur à la date du
traité) — n’est pas une règle de droit international coutumier, domaine
où elle pourrait conduire à des résultats déraisonnables. Si donc une
application stricte de cette règle se justifie lorsque cela est nécessaire
pour empêcher des -abus *°, il faut l’éviter dans les cas où elle serait

# Nations Unies, Recueil des sentences arbitrales, vol. IX, p. 494.

#6 Toutefois, dans cette affaire, les personnes devenues bénéficiaires à la suite du
changement de nationalité de la réclamation non seulement avaient par hypothèse
une nationalité différente de celle du demandeur originaire mais encore avaient la
nationalité de Etat défendeur — ce qui créait une situation spéciale. A d’autres
égards encore, la décision de l’arbitre ne constituait pas un rejet pur et simple de la
thèse du caractère national ab initio.

47 Si la valeur correspondante a été reçue à l’occasion du transfert, on peut se
demander si le « dommage » n’a pas été réparé; mais c’est là une autre question.

48 C.P.J.I. série A[B n° 76, 1939, p. 33 à 35.

* Quand par exemple (hypothèse envisagée par M. van Eysinga}) on essaie de
trouver un fondement, qui n’existerait pas par ailleurs, à la juridiction obligatoire, en
cherchant un Etat capable d’invoquer une clause conventionnelle à cet effet.

101
BARCELONA TRACTION (OP. IND. FITZMAURICE) 101

source d’injustice; le même point de vue a été récemment soutenu par
des auteurs qui préconisaient une application plus souple de la règle
afin de ne pas «laisser un nombre important de droits sans moyen
pratique de défense... °°». Tel est évidemment le cas lorsque le change-
ment de nationalité a été involontaire, s’il est dû par exemple à une recti-
fication des frontières de Etat ou au fait que la personne qui succède au
propriétaire des biens en cause, en vertu d’un testament par exemple, se
trouve posséder une nationalité différente de celle du demandeur ou du
propriétaire originaire. Ou, pour prendre un autre exemple, en quoi le
fait qu’un territoire précédemment dépendant accède à l’indépendance
et devient un Etat distinct devrait-il priver des catégories entières d’ayants
droit, dans cet Etat, de toute possibilité de réparation du préjudice
causé? Or, ce serait bien là l’effet de la règle de la continuité car, techni-
quement, leur nationalité aurait changé, et l’ancien Etat souverain ou
protecteur ne pourrait plus endosser leur réclamation, tandis que le
nouvel Etat ne pourrait pas non plus ou, selon la doctrine en question,
ne devrait pas pouvoir le faire, soit que la personne à l’origine de la
réclamation n’ait pas eu sa nationalité au moment du dommage, soit
que, comme il n’existait pas alors en tant qu’Etat, lui-même ne puisse, par
le seul fait qu'il a acquis ce statut, prétendre avoir subi un préjudice
quelconque dans la personne de son ressortissant *!. (Telle était en fait
plus ou moins la situation dans l’affaire du Chemin de fer Panevezys-
Saldutiskis. La matière devrait bien entendu être réglée par le droit
de la succession d’Etats mais il est assez douteux que cela soit encore
le cas — voir les développements détaillés figurant à ce sujet dans O’Con-
nell, State Succession in Municipal Law and International Law, Cam-
bridge, 1967, vol. I, p. 537-541.)

63. Bref, une application trop rigide et trop généralisée de la règle
de la continuité peut conduire à des situations où d’importants intérêts
ne sont pas protégés, où des personnes lésées ne peuvent faire valoir

50 O’Connell, International Law, Stevens-Oceana, 1965, vol. II, p. 1120; et
M. R. Y. Jennings déclare dans le Recueil des cours de l’Académie de droit inter-
national de La Haye, tome 121, cours général de 1967, vol. II, p. 476-477, en citant
Sinclair, British Year Book 1950, p. 127, que le point de vue de M. van Eysinga
«est conforme à l’évolution historique de la règle sur la nationalité des réclamations
retracée par M. Sinclair, à savoir que cette règle s’est développée au XIX® siècle dans
le cadre de l'interprétation des traités créant des commissions de réclamations et
qu'elle est issue de Ja règle normale selon laquelle ces traités doivent s’interpréter
strictement » — autrement dit ce n’était pas réellement une règle de droit international
coutumier.

51 Cette dernière situation est essentiellement celle qui se présentait dans l'affaire
du Cameroun septentrional (C.I.J. Recueil 1963) sous le chef de «l’exception ratione
temporis», que j'ai cru devoir retenir de lege lata dans mon opinion individuelle
pour les raisons données dans la cinquième partie de celle-ci (ibid., p. 127-130). Le
point particulier qui présente un intérêt dans le contexte actuel est traité à la page
129, premier alinéa. Mais j'ai omis alors de tenir compte de la possibilité que la
question fût considérée comme couverte par le droit de la succession d’Etats, point
qui demeure toutefois incertain (voir la fin du par. 62 ci-dessus).

102
BARCELONA TRACTION (OP. IND. FITZMAURICE) 102

leurs droits, où des dommages ne sont pas réparés, et cela non pas pour
un motif quelconque relatif au fond de la réclamation, mais parce que
des considérations purement formelles ont pour résultat qu'aucun
Etat n’a qualité pour agir *. Cette situation est d’autant moins défen-
dable aujourd’hui que ce que l’on a toujours considéré comme l’autre
grande justification de la règle de la continuité (voire parfois comme la
source et l’origine mêmes de cette règle) a perdu une grande partie de
sa valeur: je veux parler de la nécessité d'empêcher les abus qui se
produiraient si les réclamations pouvaient être cédées à titre onéreux
aux ressortissants d'Etats puissants, de telle sorte que les gouvernements
de ces derniers Etats puissent en imposer l’acceptation à l'Etat défendeur.
Même les Etats puissants ne peuvent agir ainsi désormais: en fait, pour
des raisons qu’il n’y a pas lieu d'approfondir ici, ils se trouvent aujour-
d’hui, à cet égard, nettement désavantagés.

64. On ne peut pas non plus soutenir de façon plausible qu’en n’appli-
quant pas strictement la règle de la continuité on créerait des difficultés
juridiques du fait qu’en cas de succès de la réclamation c’est l'Etat
demandeur qui recevrait les dommages-intéréts ou l'indemnité, même
si la personne privée intéressée n’était plus son ressortissant ou si les
biens endommagés n’appartenaient plus à l’un de ses ressortissants;
en effet, étant donné que l'Etat fait valoir son droit propre en présentant
la réclamation, il est toujours admis, et internationalement bien établi,
que toute réparation allouée doit être versée à l’Etat demandeur, qu’elle
lui appartient et qu’il peut en user à sa guise. Cela ressort implicitement
de l'opinion exprimée par la Cour permanente dans l'affaire de F Usine
de Chorzôw, selon laquelle le dommage subi par l'individu ne peut «que
fournir une mesure convenable de la réparation due à l Etat » (les itali-
ques sont de nous) #. S'il existe des entraves à la liberté qu’a l'Etat de
disposer de la réparation accordée, elles sont imposées par son droit
interne. Au regard du droit international, l'Etat demandeur peut faire de
la réparation l’usage qu'il lui plaît: il peut la garder pour lui-même
(bien que ce ne soit naturellement pas le cas normal), il peut la verser
à la personne privée lésée, qu’elle ait encore sa nationalité (comme ce
sera généralement le cas) ou qu’elle ait depuis lors acquis la nationalité
d’un autre Etat, ou encore il peut la verser à son ressortissant, proprié-
taire du bien en cause, ou à l’étranger qui lui a racheté ce bien ou la
réclamation, etc. Du point de vue international, cela ne soulève aucune
difficulté, ni juridique ni pratique.

65. Si l’on s'inspire de ces considérations en l’espèce, la conclusion
doit être que, pour autant qu'il y avait une participation belge au

52 Cette situation serait même pire que celle où se trouve, en la présente espèce,
la Barcelona Traction; il y a en effet un gouvernement qui est autrefois intervenu,
aurait pu continuer à intervenir et pourrait encore théoriquement intervenir en
faveur de cette société, alors que, en application de la règle de la continuité, il peut
arriver qu'aucun gouvernement ne puisse intervenir.

55 C.P.JI.I. série A n° 17, 1928, p. 28.

103
BARCELONA TRACTION (OP. IND. FITZMAURICE) 103

12 février 1948, la demande s’est imprégnée une fois pour toutes et de façon
indélébile du caractère national belge et que les transactions dont les
actions peuvent avoir fait ultérieurement l’objet n’ont pas à entrer en
ligne de compte, car elles n’ont d’incidence que sur le montant (quantum)
de la réparation qui devrait éventuellement être versée si la Belgique
obtenait gain de cause, ou encore sur l’identité des personnes physiques
ou morales que le Gouvernement belge désignerait finalement pour
recevoir une juste part de cette réparation.

V

QUESTIONS LIÉES À LA QUATRIÈME EXCEPTION PRÉLIMINAIRE

66. La Cour ne traite pas dans son arrêt de la quatrième exception
préliminaire soulevée par l'Espagne, qui fut jointe au fond en même
temps que la troisième par l’arrêt rendu dans la phase préliminaire
(1964) de l’affaire; en d’autres termes, elle n’aborde pas la question de
l'épuisement des recours internes. Or cette question a retenu l’attention
de certains des membres de la Cour et il n’a jamais été exclu que certains
d’entre eux pussent rejeter la demande belge en se fondant non pas sur
l’absence de qualité pour agir de la Belgique mais sur l’idée que la Bar-
celona Traction ne s’était pas adéquatement prévalue des voies de recours
qui lui étaient ouvertes devant les tribunaux espagnols. Dans ces con-
ditions, sans chercher à procéder à un examen général de la quatrième
exception préliminaire, je m’estime autorisé à formuler certaines obser-
vations de portée limitée sur un ou deux aspects de la question auxquels
j'attache une importance particulière (et qui sont importants aussi pour
préciser le droit — voir par. 2 ci-dessus), en rappelant toutefois ce que
j'ai dit plus haut au paragraphe 37 et qui s’applique autant, sinon plus,
aux présentes observations.

1) La question de la compétence

67. Bien que la question de la compétence des tribunaux espagnols
dans la procédure de faillite engagée contre la Barcelona Traction,
société canadienne, ne fasse pas techniquement partie de la quatrième
exception préliminaire relative à l’épuisement des recours internes, on
verra qu’elle s’y rattache par un lien important; comme elle présente aussi
un certain caractère préliminaire, il n’est pas déplacé de lui consacrer
ici quelques développements.

68. Il me semble probable qu’envisagée sur le plan international **
la déclaration de faillite prononcée contre la Barcelona Traction outre-

5+ La question de savoir si cette compétence existait en vertu du droit espagnol
dans la situation où se trouvait la Barcelona Traction n’est ni pertinente ni décisive

104
BARCELONA TRACTION (OP. IND. FITZMAURICE) 104

passait bel et bien la compétence légitime, ou du moins normale, de
l'Espagne. Si je suis de cet avis, ce n’est évidemment pas parce que la
société n’était pas de nationalité espagnole et encore moins parce que
j'aurais des doutes (quoiqu'il en reste toujours) sur le point de savoir si
à proprement parler la société exerçait une activité commerciale en
Espagne, y possédait des biens et y avait un domicile ou un siège >>. C’est
à cause de la nature du prétendu manquement qui motivait la demande
en faillite à laquelle le tribunal a accédé. Pour me faire mieux comprendre,
je prendrai l’exemple de la filiale de la Barcelona Traction, l’Ebro 5,
société également canadienne mais qui, elle, exerçait incontestablement
une activité commerciale en Espagne, où elle possédait des biens, avait
des bureaux, etc. Si donc c’était l’Ebro qui avait été mise en faillite, et ce
pour défaut de paiement de dettes commerciales contractées du fait de
son activité dans le pays, il n’aurait pu être question dans ce cas d’un
excès de compétence, malgré la nationalité canadienne de l’Ebro, car de
telles questions auraient légitimement été du ressort de l'Espagne. (On
remarquera en effet que, du côté belge, il a été expressément admis que
la mise en faillite de l’Ebro, si la chose s’était produite, eût été parfaite-
ment justifiable du point de vue juridictionnel.) Mais, ainsi qu’il ressort
clairement du jugement de faillite lui-même, ce n’est nullement pour un
motif de ce genre que la faillite de la Barcelona Traction a été prononcée.
C’est exclusivement à raison du non-paiement des intérêts de ses obliga-
tions en livres sterling émises hors d’Espagne et détenues de même hors
d’Espagne, sauf les quelques obligations qu’avaient acquises peu avant
certains particuliers espagnols, dans le dessein exprès, semble-t-il, de
déclencher la procédure de faillite. Pourtant, s'agissant de ces mêmes
obligations émises conformément au droit canadien, tout le mécanisme
nécessaire à la garantie et à l’exécution de la dette par l’intermédiaire
d’une institution canadienne bien connue, la National Trust, avait été
créé, existait et pouvait être mis en œuvre au Canada où, en dernier
ressort, il aurait été possible aussi d’assigner la société en vue de la
nomination d’un receiver.

69. De toute évidence, si le but réel que l’on visait avait été d’obtenir
le paiement des arriérés d’intérêt sur les obligations, c’est au Canada
qu'on aurait agi, et même qu’on devait agir, car la mesure prise par les
requérants espagnols à la faillite contrevenait de façon manifeste aux
importantes dispositions interdisant les actions individuelles en justice
qui figuraient dans les Trust Deeds (clause 44 du Trust Deed relatif aux
obligations Prior Lien et clause 35 du Trust Deed relatif aux obligations

aux fins d’une instance internationale, où il s’agit précisément d’établir si la com-
pétence qu’un Etat s’arroge ou confère à ses propres tribunaux est fondée en droit
international.

55 La Barcelona Traction était une société holding; or par définition une société
holding n’est pas une société d'exploitation. Ce point est trop souvent perdu de vue,
bien que plusieurs décisions en aient souligné l’importance.

56 Forme abrégée de Ebro Irrigation and Power Co. Ltd.

105
BARCELONA TRACTION (OP. IND. FITZMAURICE) 105

First Mortgage — mémoire, annexes, vol. I, ann. 28). Ces dispositions
faisaient naturellement partie des conditions obligatoires attachées aux
titres et liaient automatiquement les requérants dès lors qu’ils en étaient
devenus acquéreurs. Elles stipulaient qu'aucun obligataire n’avait le
droit d’intenter une action en recouvrement tant que le trustee (canadien)
n'avait pas refusé ou négligé d’agir après en avoir été requis.

70. Dans ces conditions, la compétence originaire appartenait mani-
festement au Canada et les tribunaux espagnols auraient dû se déclarer
incompétents, du moins en première instance et tant que les recours
disponibles par l’intermédiaire de l’organisme canadien National Trust
n’avaient pas été utilisés. Il est vrai qu’à l’heure actuelle le droit inter-
national n’impose aux Etats aucune règle rigide délimitant le domaine
de leur compétence nationale en pareilles matières (et il en est évidemment
d’autres: par exemple les questions de transports maritimes, la législa-
tion antitrust, etc.), mais il leur laisse à cet égard une grande latitude.
Néanmoins a) il postule l'existence de limites, même si dans tout cas
d'espèce c’est au tribunal qu’il incombe éventuellement de les définir
aux fins de l'affaire dont il s’agit, et b) il impose à tout Etat l'obligation
de faire preuve de modération et de mesure quant à l'étendue de la
compétence que s’attribuent ses juridictions dans les affaires qui compor-
tent un élément étranger et d'éviter d’empiéter indûment sur la compétence
d’un autre Etat quand celle-ci est mieux fondée ou peut être exercée de
façon plus appropriée.

71. Ces considérations s'appliquent non seulement à la question
initiale de la compétence de l'Espagne pour connaître de la faillite, mais
aussi à divers stades ultérieurs de la procédure de faillite elle-même, et
en particulier, comme partie du processus de liquidation définitive de
Ventreprise de la Barcelona Traction en Espagne, à la prétendue annula-
tion des actions de l’Ebro (société canadienne) qu’elle détenait — et qui
à l’époque étaient placées sous le contrôle de l’organisme canadien
National Trust ou d’un receiver nommé par les tribunaux canadiens — et
au «remplacement » de ces actions par des titres émis en Espagne et
vendus ultérieurement à la nouvelle société espagnole spécialement cons-
tituée, la Fecsa 57, sans qu’il en soit référé à aucun moment aux autorités
canadiennes compétentes ni qu'aucune action soit intentée pour obtenir
l'exécution de ces mesures au Canada, si bien que dans ce pays (comme
partout ailleurs, hors d’Espagne) les titres originaires n’ont jamais perdu
leur validité. Les mêmes observations s'appliquent aussi au prétendu
transfert dans la ville de Barcelone du registre canadien des actions de
PEbro, de ses bureaux canadiens et de son siège social lui-même (égale-
ment canadien), bien que ces éléments, qui ne pouvaient Être matérielle-

57 Sigle de Fuerzas Eléctricas de Cataluña, S.A.

106
BARCELONA TRACTION (OP. IND. FITZMAURICE) 106

ment transférés sans le consentement de l’Ebro ou sans une mesure
d'exécution au Canada, soient restés là où ils étaient et s’y trouvent
encore aujourd’hui, non seulement en fait mais en droit, puisque l’Ebro
est une société canadienne régie par le droit canadien quant à son statut,
quant à son siège et quant au lieu où est tenu le registre de ses actions
et où se trouvent ses bureaux. Bref, ce qui s’est réellement passé semble
avoir eu le caractère d’une expropriation déguisée de l’entreprise.

72. Si donc il était nécessaire d’aboutir à une conclusion sur ce point,
on ne pourrait qu’affirmer, 4 mon avis, que sur le plan international
toute la procédure de faillite est, pour cause d’excès de compétence, nulle
ab initio et sans effet.

2) L’épuisement des recours internes: la question de la notification

‘73. La conclusion que nous venons d'indiquer a aussi de l’importance
pour la question de l’épuisement des recours internes, dans la mesure
où elle peut amener à considérer qu’à strictement parler cette question
ne se posait en aucune façon. En effet il n’y a pas lieu d’épuiser ces
recours lorsqu’on est en présence d’une procédure qui est nulle ab initio
sur le plan international pour cause d’excès de compétence. Du moins
en ce qui concerne le fond de la procédure, il ne saurait y avoir d’obliga-
tion internationale en ce sens dès lors que, sur le plan international,
la procédure était entachée de vice dès le début.

74. Quoi qu’il en soit, d’autres considérations incitent également à
penser que toute la question de l’épuisement des recours internes est sans
pertinence dans les circonstances de l’espèce. En effet, s’il s’avére que,
suivant les normes internationales applicables, la Barcelona Traction
n’a jamais été dûment avisée de la déclaration initiale de faillite (sur ce
point, voir ci-après), de telle sorte que, sur le plan international, les
délais que comporte la procédure de faillite n’ont jamais commencé à
courir à son égard, on est sans doute fondé à conclure qu’aucune obliga-
tion d’épuiser les recours internes n’a jamais pu naître. De même (bien
que le cas ne soit pas tout à fait analogue) une personne jouissant de
l'immunité diplomatique ne la perd pas pour le seul motif qu’elle ne
tient pas compte des poursuites dont elle fait l’objet devant les tribunaux
internes et le droit de réclamation du gouvernement dont cette personne
est ressortissante n’est pas subordonné à la condition qu'elle ait au
préalable épuisé les recours internes dont elle dispose pour faire valoir
ou pour défendre son immunité. Encore une fois, le fait qu’il soit possible,
voire probable, que la direction de la société ait eu en fait connaissance
de la procédure en temps utile pour faire opposition dans le délai prescrit
est manifestement sans pertinence. Si un certain mode de notification
est requis par la loi et si cette notification n’est pas faite, les délais dont
elle est le point de départ ne commencent tout simplement pas à courir

107
BARCELONA TRACTION (OP. IND. FITZMAURICE) 107

en droit et, là encore, toute la procédure est entachée de vice et frappée
de nullité.

75. A ce sujet, il convient de faire nettement le partage entre les procé-
dures qui, lorsqu'elles sont nulles, le sont ab initio et celles dont le résultat
est mis en cause, par exemple parce qu’elles auraient abouti à un déni
de justice. Pour ces dernières, il est évident qu’en principe du moins
l'épuisement des recours internes est indispensable. Il en va autrement,
en tout cas pour ce qui est du fond, quand le vice présumé porte non
point sur l'issue de l'affaire, mais sur la façon même dont la procédure a
été engagée.

76. Pour déterminer la sorte et, pour ainsi dire, le degré de notifica-
tion qui était juridiquement requis, il ne suffit manifestement pas,
lorsqu’un élément étranger est en jeu, d’appliquer simplement les normes
du droit interne ni de se contenter de constater que les prescriptions de
la loi nationale ont été dûment respectées — si tant est qu’elles l’aient été.
Sur le plan international, il faut rechercher si objectivement — et quand
il s’agit d’une société étrangère dont le siège et la direction sont à l’étran-
ger — une «notification » sous forme de simple publication du jugement
de faillite par voie de presse suffit, en particulier lorsque la publication
n’a lieu que localement et non dans le pays où se trouvent la direction
et le siège de la société. Cette question se rattache directement à celle
de l’excès de compétence que nous avons déjà étudiée plus haut; à cet
égard, il importe de ne pas oublier (voir par. 68) que ce n’est nullement
le comportement de l’entreprise espagnole de la Barcelona Traction qui
était en question au cours de la procédure de faillite ou qui a motivé le
jugement de faillite, mais un fait essentiellement étranger à l'Espagne,
à savoir le service des obligations en sterling, qui concernait directement
la société au Canada et le trustee canadien des obligataires, la National
Trust. Le fait même que, comme les requérants à la faillite l’ont admis
expressément au sujet du domicile de la société, «celle-ci n’ ... a pas en
Espagne [de domicile] pas plus qu’elle n’y a un quelconque établissement
commercial direct » porte logiquement à conclure que, sur le plan inter-
national, il fallait procéder à une notification au Canada ou faire appel
aux moyens qui pouvaient exister au Canada pour ce faire. On ne voit
vraiment pas comment le fait — apparemment admis — que la société
n’était pas domiciliée en Espagne a pu conduire à la conclusion, suggérée
dans la requête de faillite et acceptée par le juge, que dans ces conditions
«il faudra s’en tenir à [la] publication au Bulletin officiel de Tarragone » — à
quoi le juge a ajouté la publication au Bulletin officiel de la province de
Barcelone, mais rien de plus.

77. Je me rends parfaitement compte que le droit espagnol, comme
du reste certains autres systèmes juridiques anciens et hautement dévelop-
pés, envisage la faillite essentiellement du point de vue des créanciers et
a pour objet de sauvegarder par-dessus tout, ou du moins d’abord, leurs
droits, c’est-à-dire d’éviter dans la mesure du possible que les avoirs
du débiteur soient prématurément cédés, dispersés ou dissimulés de telle

108
BARCELONA TRACTION (OP. IND. FITZMAURICE) 108

sorte qu’il soit porté préjudice à ces droits. Je ne tiens donc pas compte
des réactions spontanées du juriste formé à l’école de la common law,
qui s’étonnera qu’un débiteur puisse être déclaré en faillite, ou une
société liquidée, sur la base d’une procédure qui n’a fait l’objet d’aucune
notification préalable — et à laquelle le débiteur n’était pas représenté et
n’a pas eu la possibilité de comparaître, et ce bien que la déclaration de
faillite prenne effet immédiatement et signifie pour le failli la perte totale
de sa situation commerciale et de sa capacité juridique. J’admets aussi
que, toujours dans la même conception, on ne prévoie qu’un délai très
bref pour faire opposition à la faillite en vue de la faire annuler et d’effacer
ses effets.

78. Mais, pour ces raisons mêmes, il me semble indispensable, en
contrepartie de la rigueur extrême d’un tel système, que la déclaration
de faillite fasse à tout le moins l’objet d’une notification de justice
effective au débiteur qui a été déclaré en faillite, et cela sous une forme
telle que l’on soit sûr d’avoir porté directement le fait à la connaissance de
la. personne ou de l'entité intéressée #. A défaut de cette garantie, la
procédure vue dans son ensemble n’est pas loin de constituer sinon une
sorte de dissimulation, en tout cas un obstacle qui compromet sérieuse-
ment la possibilité de faire opposition à la faillite en temps utile — de
sorte qu’une procédure déjà extrêmement favorable au créancier en
arrive à faire bon marché des intérêts du débiteur, et cela à un point
difficilement compatible avec les normes d'administration de la justice
prescrites par le droit international. Tel est en particulier le cas lorsqu'il
ne peut être fait opposition à la faillite que dans un délai de huit jours,
à compter de la date non pas de la notification mais de la publication
par voie de presse du jugement de faillite lui-même, et que, s’il n’observe
pas ce délai, l'intéressé se trouve à jamais forclos.

79. Ces considérations s'appliquent à fortiori quand, comme c’est
le cas en l’espèce, un élément étranger est en jeu, le failli étant une per-
sonne morale étrangère dont le siège et la direction sont situés à l’étranger,
et quand le motif de la faillite n’est pas lié à l’activité commerciale de cette
société dans le pays mais intéresse ses obligataires (principalement à
Pétranger). Dans ces conditions, on ne saurait tenir pour suffisante la
simple publication dans la presse locale, et qui plus est non pas dans la
presse courante mais dans des périodiques extrêmement spécialisés qui

58 Selon Je droit anglais — pour citer le système qui m’est le plus familier —,
en cas de liquidation d’une société sur requête, cette requête doit non seulement
faire l’objet d’une annonce (insérée non pas simplement dans le journal officiel
London Gazette mais aussi dans un quotidien ordinaire) sept jours francs au moins
avant l'audition de la requête, mais elle doit encore être notifiée à la société à son
siège social, également avant l’audition de la requête, lors de laquelle la société
a naturellement le droit d’être représentée (Halsbury’s Laws of England, loc. cit.
dans les notes 12 et 13 ci-dessus, p. 544-549), Lorsqu’il s’agit d’une société étrangère,
la notification n’en doit pas moins être effectuée, et si la société n’a pas en Angleterre
de domicile élu ou d’établissement commercial où il soit possible de le faire, la
notification à l’étranger sera autorisée (ibid., p. 842-843).

109
BARCELONA TRACTION (OP. IND. FITZMAURICE) 109

sont généralement peu lus si ce n’est par des personnes ayant une raison
particulière de le faire. Il est d’ailleurs douteux qu’une publication dans
la presse puisse suffire en l’absence de toute autre mesure. Il devrait au
moins y avoir publication non seulement dans la presse locale, mais aussi
dans celle du pays ou de la ville où le failli réside ou (s’il s’agit d’une
société) a son siège; il y a d’ailleurs lieu de penser — encore que ce point
n’ait jamais été définitivement éclairci — que c’était bien 1a en fait ce que
la loi espagnole elle-méme prescrivait.

80. Quoi qu'il en soit, j'estime que, dans des circonstances comme
celles de la présente espèce, même une publication faite dans les conditions
que je viens d’indiquer ne saurait suffire. Il faut qu’il y ait, sous une forme
ou sous une autre, notification judiciaire; or, ainsi qu’il est dit dans
l'exposé des faits qui figure au début de l’arrêt de la Cour (par. 15),
il n’y a eu à l’époque aucune notification de cette nature: il a fallu attendre
quinze ans, c’est-à-dire juin 1963, pour que la Barcelona Traction
obtienne, comme elle le demandait, une expédition du jugement de
faillite. Le motif donné dans ce jugement pour justifier que la publication
se fasse uniquement dans les Bulletins officiels de Tarragone et de Barce-
lone, savoir que le domicile de la société était «inconnu », est difficilement
conciliable avec le fait que l'adresse du siège de la société — « Head Office,
25 King Street West, Toronto, Canada »— figurait dans un des principaux
documents que les requérants avaient fournis au juge de la faillite, avec
sa traduction en espagnol: il s’agit des pièces 3 et 3bis du dossier, c’est-à-
dire du rapport du conseil d’administration de la société, présentant son
bilan pour 1946, dont les chiffres ont été cités à l’appui de la demande en
faillite (mémoire, annexes, vol. IT, p. 258).

81. Même si la loi espagnole n’exigeait pas que des mesures de publicité
fussent prises en pareil cas à Toronto (voir la fin du par. 79 ci-dessus),
elle ne l’interdisait certainement pas. En fait de telles mesures de publicité
auraient été tout à fait en accord avec les dispositions pertinentes de cette
loi et avaient déjà été prises par les tribunaux espagnols dans d’autres
affaires, notamment dans les affaires Moncayo et Niel-on-Rupell, et
allaient l’être de nouveau dans une situation comparable un an plus
tard, dans l'affaire Namel, par le même juge qui s’occupait alors de la
faillite de la Barcelona Traction. On aurait pu à cet effet procéder d’au
moins trois ou quatre façons différentes: publication dans des journaux
de Toronto; lettre recommandée avec avis de réception; notification
personnelle par les soins d’un consulat d’Espagne au Canada, si la loi
canadienne le permettait; ou en dernier ressort notification par l'entremise
des autorités canadiennes elles-mêmes.

82. On a soutenu que la notification ou la publication au Canada
aurait été un acte internationalement inadmissible d’imperium accompli
en territoire étranger. Mais de tels actes se produisent tous les jours
et constituent même la façon normale de porter formellement à la con-
naissance de personnes résidant ou domiiciliées dans un pays donné les
actes de procédure qui les concernent dans un autre pays. La publication

110
BARCELONA TRACTION (OP. IND. FITZMAURICE) 110

locale, et en tout cas la notification par voie postale, n’impliquent aucun
acte d’imperium; quant aux autres modes de notification mentionnés
plus haut, ils ont l’assentiment général ou particulier des autorités locales.
Les décisions des tribunaux espagnols citées au paragraphe précédent
attestent que ces tribunaux eux-mêmes ont eu recours dans d’autres
affaires à la publication dans des journaux étrangers. La vérité, c’est
que rien n'a été fait pour essayer d’aviser la Barcelona Traction au

Canada.

83. A mon avis, cette omission — même si elle n’est imputable qu’à une
inadvertance ou à un oubli — est de nature à vicier l’ensemble de la
procédure sur le plan international et à la rendre nulle ou inopérante
ab initio. A Végard de la société, la procédure n’a jamais été, à proprement
parler, engagée dans les formes. Par conséquent (et je renvoie aux
observations formulées au par. 75 ci-dessus), étant donné cette nullité,

la question de l’épuisement des recours internes ne se posait pas.

VI

LA CONCEPTION GÉNÉRALE DE LA JONCTION AU FOND

84. Lorsqu'elle a joint au fond les troisième et quatrième exceptions
préliminaires dans la phase précédente (1964) de la présente affaire, la
Cour a formulé plusieurs observations portant aussi bien sur la concep-
tion générale de la jonction au fond en tant qu’acte judiciaire que sur
les raisons particulières d’y procéder en l’occurrence (C.I.J. Recueil 1964,
p. 41-46). La Cour n’a pas estimé nécessaire cette fois-ci d’ajouter quoi
que ce soit à ces observations. Il me semble cependant qu’il y a lieu
d’énoncer certaines remarques complémentaires, sauf en ce qui concerne
la quatrième exception préliminaire: il a toujours été clair en effet que
cette exception, relative à l’épuisement des recours-internes, était intime-
ment liée aux problémes de fond essentiels soulevés par la demande et
ne pouvait étre prise en considération qu’en liaison avec ceux-ci, de
sorte qu’il n’était pas possible de la trancher sans préjuger dans une
large mesure le fond — situation qui est généralement considérée comme
étant éminemment de celles qui appellent la jonction.

*

85. En ce qui concerne la troisième exception préliminaire, sur laquelle .
le présent arrét est principalement fondé — et malgré les explications
détaillées données aux pages 44 à 46 du Recueil où figure l’arrêt anté-
rieur —, la situation n’était peut-être pas d’une clarté aussi évidente,
encore que, comme il est dit dans cet arrêt, des questions relatives au
fond eussent été abordées dans les écritures et plaidoiries de la première
phase de l’affaire relatives à cette exception. Il convient donc peut-être
de souligner que, indépendamment du doute existant (voir loc. cit.,

111
BARCELONA TRACTION (OP. IND. FITZMAURICE) 111

p. 44-45) sur le point de savoir si l'exception avait un caractère exclusi-
vement préliminaire et ne relevait pas au moins en partie du fond, la
Cour ne pouvait sans entendre le fond se considérer comme suffisam-
ment éclairée sur ce qui était évidemment l’une des questions clés de
l'affaire: celle de savoir si, outre les atteintes alléguées aux droits de la
Barcelona Traction, il n’y avait pas eu aussi des atteintes à tel ou tel des
droits — au sens strict — appartenant aux actionnaires, par suite soit
des actes mêmes qui avaient lésé la société soit d’actes distincts lésant
uniquement des droits d’actionnaires en tant que tels. C’est précisément ce
point que la Cour avait entre autres à l’esprit dans les deux passages ci-
après de son arrêt antérieur qui ont été cités ou mentionnés à plusieurs
reprises au cours des plaidoiries dans la présente phase de l’affaire mais
ne paraissent pas avoir été parfaitement compris, à savoir (C.LJ.
Recueil 1964, p. 44):

«On peut demander si le droit international reconnaît aux action-
naires d’une société, en cas de préjudice causé à cette société par
un gouvernement étranger, un droit ou un intérêt distincts et indé-
pendants et, s’il en est ainsi, dans quelle mesure et dans quelles
circonstances; on peut notamment demander si de telles circons-

tances, à supposer qu’elles puissent exister, sont réunies dans l’af-
faire actuelle. »

et (ibid., p. 45):

« Bref, la question de la qualité d’un gouvernement pour protéger
les intérêts d’actionnaires en tant que tels n’est elle-même qu’un
aspect ou une conséquence de la question préalable de la situation
juridique des actionnaires telle que le droit international la re-
connaît. »

86. Ces observations montraient clairement qu’il pouvait exister des
intérêts d’actionnaires reconnus et protégés en droit et équivalant donc
à des droits, ainsi que des circonstances dans lesquelles une atteinte
aux droits de la société léserait aussi les droits propres des actionnaires.
Mais elles n’autorisaient nullement à penser que le préjudice subi par
les actionnaires du fait d’un dommage causé à la société par un acte
illicite leur donnait nécessairement en soi un motif de réclamation que
leur gouvernement pit légitimement faire valoir sur le plan international
— ce qui est plus ou moins la thése développée par la Belgique.

87. Ce n’était pas là le seul point sur lequel un examen du fond s’im-
posait pour que la Cour pût se prononcer sur la troisième exception
préliminaire; en effet, outre la question du statut juridique des action-
naires et de la nature de leurs droits et intéréts, cette exception soulevait
celle de la nationalité des intéressés. L'Espagne ne s’est pas bornée à
affirmer qu’en principe aucune réclamation ne pouvait étre introduite

x

en faveur d’intéréts d’actionnaires 4 raison d’un préjudice causé 4 la

112
BARCELONA TRACTION (OP. IND. FITZMAURICE) 112

société et non à ces intérêts en tant que tels; elle a aussi fait valoir qu’à
supposer une telle réclamation possible les intérêts d'actionnaires n’étaient
pas en l’espèce véritablement belges ou encore que les actions n’étaient
pas entre des mains belges aux périodes critiques. La Cour a estimé né-
cessaire d’entendre plaider le fond pour avoir la certitude d’être suf-
fisamment renseignée sur le caractère et l'importance relative des inté-
rêts en jeu dans la Barcelona Traction et ses filiales; à vrai dire, ce n’est
qu’au stade du fond que sur ce point tous les faits furent pleinement
mis au jour (si tant est qu'ils le furent); et, selon l’une des tendances qui
se sont dégagées au sein de la Cour, c’est dans ce contexte plutôt qu’en
raison du statut des actionnaires que la demande belge doit être tenue
pour irrecevable.

88. La portée d’une jonction au fond peut encore prêter a d’autres
malentendus — en particulier si le tribunal retient finalement l’excep-
tion et ne se prononce pas sur le fond bien qu’il l’ait laissé plaider, comme
ce fut le cas en l’espèce. Il existe peut-être une certaine tendance à sup-
poser qu’un tribunal international prononçant la jonction est déjà a
demi disposé à rejeter l'exception, qu’il le fera en fin de compte et qu’il
statuera sur le fond. Cependant, même si la présente affaire et d’autres
avant elle ne démontraient pas la témérité d’une telle supposition, il
est clair que, si elle était en principe fondée, le mécanisme de la jonction
au fond d’exceptions préliminaires perdrait tout son sens: ce serait
simplement un ajournement inutile (et injustifié) et non une suspension
véritable de la décision sur l’exception.

89. Tout aussi peu justifiée, comme le montrent d’autres affaires,
est l'hypothèse inverse, à savoir que la jonction révèle de la part du
tribunal une attitude favorable à l'égard de l'exception — théorie qu’il
suffit d’énoncer pour faire apparaître combien elle est peu plausible.
Il peut effectivement y avoir des cas où, pour divers motifs lui semblant
valables, un tribunal hésitera à prendre dans la phase préliminaire d’une
affaire une décision dont l'effet serait d’exclure immédiatement et à
jamais toute possibilité d’entendre le fond et de se prononcer sur celui-ci.
Mais, bien qu’il faille laisser au tribunal compétent le soin d’apprécier
les éléments en jeu, la jonction au fond doit toujours reposer sur des
motifs valables, car elle ne peut en aucun cas être autre chose qu’un
sursis à statuer sur l'exception, décidé parce que, pour une raison ou
pour une autre, le tribunal ne croit pas être à même de se prononcer
sur l’exception à ce stade en accordant par ailleurs le poids voulu aux
divers aspects de l’affaire et en tenant la balance de la justice égale entre
les parties. Une jonction ne peut jamais être interprétée comme laissant
présager une conclusion qui serait déjà à demi formée.

*

113
BARCELONA TRACTION (OP. IND. FITZMAURICE) 113

90. Il serait tout aussi excessif de vouloir tirer de l’acceptation d’une
exception préliminaire des conclusions quant à l'attitude que le tribunal
a ou aurait adoptée sur le fond de la demande. En soi, le fait que, sur la
seule base d’une exception préliminaire en tant que telle, le tribunal tient
la demande pour irrecevable ne saurait justifier aucune conclusion de
ce genre quelle qu’en soit la teneur.

POSTFACE

Japprouve tout à fait l'initiative qu’a prise la Cour au paragraphe 27
de l'arrêt (et pour la première fois dans un arrêt *) d’attirer l’attention
sur la longueur de la procédure dans la présente affaire, afin d'indiquer à
qui incombe la responsabilité. Si les partie à une instance devant la Cour
estiment nécessaire de disposer de plusieurs années pour rédiger et pré-
senter leur argumentation écrite et orale, cela est leur affaire et, m’étant
trouvé moi-même jadis dans la même situation en nombre d’occasions,
je puis en comprendre les raisons.

Il y a toutefois lieu de protester énergiquement lorsque le blame affé-
rent à de tels délais est publiquement attribué à l’attitude prétendument
dilatoire et temporisatrice de la Cour elle-même — soit que l’on ignore
manifestement la réalité des faits **, soit qu’on n’y prête pas une atten-
tion suffisante.

Nous ne nous trouvons d’ailleurs pas ici dans la seule circonstance
où la Cour a été présentée sous un jour faux, d’une manière préjudiciable
à sa dignité et à son bon fonctionnement en tant qu’institution judiciaire
indépendante.

(Signé) G. G. FITZMAURICE.

* Une ordonnance de la Cour relative aux délais en la présente instance a déjà
mentionné la question.

** On trouvera certaines indications sur la réalité des faits, par exemple dans la
note 14, p. 447, de mon article publié dans le Kansas Law Review, vol. 13, n° 3,
mars 1965. Depuis la parution de cet article, les délais sollicités par les Parties ont
atteint de quatre à cinq ans pour la procédure écrite et de trois à six mois pour
les plaidoiries. Voir également, pour un exposé beaucoup plus complet, Léo Gross:
« The Time Element in Contentious Proceedings in the International Court of
Justice », American Journal of International Law, 1969, vol. 63, p. 74.

114
